          Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 1 of 104




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


LIFETOUCH NATIONAL SCHOOL
STUDIOS, LLC


                          Plaintiff,

v.



WALSWORTH PUBLISHING COMPANY,
INC. d/b/a WALSWORTH YEARBOOKS,
DEBRA COHEN, RISA NITKIN, SUSAN
GILLAM, and ALEXANDER WILSON,

                          Defendants.



                      DECLARATION OF CRAIG BROWN
      IN SUPPORT OF EMERGENCY MOTION FOR TEMPORARY RESTRAINING
             ORDER AND MOTION FOR PRELIMINARY INJUNCTION

          I, Craig Brown, make this declaration pursuant to 28 U.S.C. § 1746. I hereby state as

follows:

          1.       I have been a Territory Manager for Lifetouch National School Studios, LLC f/k/a

Lifetouch National School Studios Inc. ("Lifetouch"), a yearbook publishing and photography

company, since 1998.        My responsibilities including, among other things, supervising Sales

Managers within my designated territory, which encompasses Rhode Island, Connecticut, and

Massachusetts, among other areas. Timothy Rosa, Sales Manager, reports directly to me. Sales

Managers, in turn, supervise Sales Representatives. Mr. Rosa supervised Risa Nitkin ("Nitkin")

until she resigned from Lifetouch on or about September 30, 2019, and Debra Cohen ("Cohen")

until she resigned from Lifetouch on or about October 2, 2019. The facts set forth herein are true




                                                   1
4834-9063-8507.2
          Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 2 of 104




to the best of my knowledge, recollection, and review of Lifetouch's business records, and I could

and would competently testify to such facts if called as a witness.

          2.       For more than 70 years, Lifetouch has been in the business of providing school

yearbook publishing services (including yearbook design and sales) to schools throughout the

United States, including in the States of Connecticut and Rhode Island.

          3.       Lifetouch employed Cohen and Nitkin to develop business relationships with

school administrators and officials in these states, so that such decision makers would enter into

contracts with Lifetouch to provide school yearbook services to the schools.

          4.       The Lifetouch business model is to provide cost-competitive and high quality

school yearbook design services, as well as responsive, timely attention to school administrators,

so that Lifetouch will be hired, year after year, to provide its services to its customers. This repeat

business is the lifeblood of Lifetouch's business.

          5.       Walsworth Publishing Company, Inc. ("Walsworth") is also in the business of

yearbook preparation and sales. Lifetouch and Walsworth are direct competitors who compete for

customers in the same markets and territories.

          6.       Over many years of effort and at great expense, Lifetouch has developed,

accumulated, maintained, and refined trade secrets and other confidential information, including,

among other things, sales leads, customer lists (including customers' identities, key customer

contacts, and contact information), customer-specific information (including preferences, needs,

costs, profits, purchasing histories, operating procedures, and detailed customer call notes), terms

and conditions of historical and current customer agreements (including pricing, minimum

quantities, contract expiration dates, and termination and opt-out provisions), training, policies,

markets, suppliers, product plans, and marketing plans or strategies, financial           reports and



                                                   2
4834-9063-8507,2
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 3 of 104




projections, production methods, and other business information (collectively, the "Lifetouch

Proprietary Information"). Lifetouch has relied on and used the Lifetouch Proprietary Infonnation

to assist it to sell its products and services for the entire time that I have been Territory Manager.

           7.         The Lifetouch Proprietary Information has provided Lifetouch a significant

competitive and economic edge over its competitors, including Walsworth, which did not know or

use the information. If armed with the Lifetouch Proprietary Information, Lifetouch's competitors

could unfairly identify, contact, and undersell to Lifetouch's customers.

           8.         Lifetouch Proprietary Information was not, and is not, generally known to the

public. Lifetouch has taken numerous steps to safeguard and limit access to such information. For

example, Lifetouch requires all of its sales employees and sales managers to sign employment

agreements containing confidentiality and non-solicitation covenants. Lifetouch limited access to

the Lifetouch Proprietary Information, even among its staff, by allowing sales personnel to view

only overall sales levels and renewal percentages, and restricting access to contract details and

account specifications to the individual Sales Representative responsible for the account.          In

addition, Lifetouch maintains several policies in its Employee Handbook that safeguard and limit

access to the Lifetouch Proprietary Information. (True and accurate copies of the excerpts of

Lifetouch's Employee Handbook referenced in the subparts below are attached hereto as Exhibit

1.) Lifetouch's Employee Handbook includes the following policies:

                   a. Lifetouch requires the confidential treatment and protection of the Lifetouch

           Proprietary Information in its Electronic Communications and Systems Policy.

                   b. The "Separation from Employment" policy in the Employee Handbook requires

           employees to return all Lifetouch Property, including Lifetouch Proprietary Information,

           to Lifetouch upon separation from employment.



                                                     3
4814-9061-8507 2
   Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 4 of 104




                  c. The "Proprietary and Personal Information" policy in the Employee Handbook

          states that Lifetouch has made significant investments to create, compile, and develop the

          Lifetouch Proprietary Information, which has independent, economic value to Lifetouch

          because it is not generally known to the public and must be protected and kept confidential.

          This policy requires employees to keep all Lifetouch Proprietary Information "in the

          strictest confidence and not directly or indirectly disclosure it, make it available to any

          other person or entity, or use it for personal benefit. This policy further provides: "If

          employment with Lifetouch ends for any reason, employees must continue to treat as

          private and confidential any and all Lifetouch Proprietary ... Information that became

          known to them as a result of their employment. Proprietary and Personal Information may

          not be used, divulged or communicated to any person or entity, unless required by law,

          without the express written approval of a Lifetouch officer. Lifetouch may pursue legal

          remedies for the unauthorized use or disclosures of Proprietary ... Information."

          9.         Lifetouch's business also depends heavily on its strong customer relationships.

These strong relationships allowed Lifetouch to maintain and grow existing customer accounts,

obtain new accounts, and otherwise effectively compete with its competitors, including

Walsworth.           Lifetouch invested substantial time and money in developing its customer

relationships and goodwill. For example, Lifetouch hosted customer events (such as, for example,

customer-specific design sessions, trainings, and recognition events), contributed to customers'

charitable endeavors, and worked hard to provide excellent customer service. Lifetouch has

developed and cultivated its customer relationships over the course of years.

                                       The Forensic Examination

          10.        Following Nitkin's and Cohen's respective resignations from employment.



                                                    4
48^-9061-8507 2
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 5 of 104




Lifetouch requested that they return their Lifetouch-provided laptop computers, which they did.

Thereafter, Nitkin and Cohen returned their Lifetouch-provided laptop computers, which

Lifetouch submitted to a third-party vendor to conduct a forensic examination.

           11.     The third party forensic examination company provided a spreadsheet containing a

list of 973 computer files that were copied from Nitkin's Lifetouch-provided laptop computer on

Saturday, September 28, 2019. This list consisted of, among other things, various agreements

between Lifetouch and its customers, proprietary presentations and budget worksheets for

Lifetouch's use with its customers, customer invoices, order forms, proprietary pricing tools, and

bid notifications. These computer files contain Lifetouch Proprietary Information.

           12.     The third party forensic examination company provided a spreadsheet containing a

list of 7 computer files that were copied from Cohen's Lifetouch-provided laptop computer on

October 1,2019, and 125 computer files that were copied from Cohen's Lifetouch-provided laptop

computer on October 3, 2019. This list consisted of, among other things, various agreements

between Lifetouch and its customers, proprietary presentations and budget worksheets for

Lifetouch's use with its customers, customer invoices, order forms, proprietary pricing tools, and

bid notifications. These computer files contain Lifetouch Proprietary Information.

           13.     The third party forensic examination company provided several chats in which

Cohen used an iPhone application called "WhatsApp" to discuss solicitations of Lifetouch's

customers (the "WhatsApp Chats"), which I reviewed.

           14.     Lifetouch received the results of the forensic examination of the Lifetouch

Computer on or about October 22, 2019. I have reviewed several spreadsheets and WhatsApp

Chats that were produced to Lifetouch by the third party forensic examination company based on

its forensic examination. Before it received and reviewed the results of the forensic examination,



                                                   5
4834-9061-8507 2
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 6 of 104




Lifetouch was unaware of Walsworth's involvement and the extent of Nitkin's and Cohen's

unlawful conduct.

                          NitkiiTs and Cohen's Employment with Lifetouch

           15.      From in or about 2004 to 2008, Nitkin worked for Lifetouch Publishing Inc.,

serving as a sales representative. From 2008 until her resignation on September 30, 2019, Nitkin

was an employee of Lifetouch National School Studios Inc., serving as a Sales Representative. On

or about June 25, 2008, Nitkin executed a Sales Representative Employment Agreement at the

same time she was hired by Lifetouch. A true and accurate copy of the Sales Representative

Employment Agreement executed by Nitkin is attached hereto as Exhibit 2.

            16.     From 2010 until her resignation on October 2, 2019, Cohen was an employee of

Lifetouch, serving as a Sales Representative. On or about July 16, 2010, Cohen executed a Sales

Representative Employment Agreement at the same time she was hired by Lifetouch. A true and

accurate copy of the Sales Representative Employment Agreement executed by Cohen is attached

hereto as Exhibit 3.

            17.     As Sales Representatives for Lifetouch for 11 and 9 years, respectively, Nitkin and

Cohen were responsible for selling Lifetouch products and services, including school yearbooks.

Nitkin and Cohen called upon schools and other organizations to initiate new business and to

obtain orders for repeat business from existing Lifetouch customers.

            18.     Lifetouch paid Nitkin and Cohen substantial salaries and commissions to develop

good working relationships with its customers so that the customers were satisfied with Lifetouch's

products and services, and would be inclined to provide Lifetouch with repeat business. Lifetouch

paid Nitkin and Cohen each over $200,000 per year in the last two years of their employment.

            19.     Sales and service of Lifetouch's products is truly a relationship business. Nitkin



                                                     6
48'U-<X)61-850t 3
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 7 of 104




and Cohen were the faces of Lifetouch to the customers whom they called upon on behalf of

Lifetouch.

          20.      Lifetouch Sales Representatives use mobile devices to conduct Lifetouch business

in a variety of ways, including, among other things, email, photographs, storage of customer

contacts, and storage of other detailed information concerning customers.         Oftentimes, such

information constitutes and contains Lifetouch Proprietary Information. Nitken and Cohen used

their personal phones for work-related purposes at Lifetouch's expense. Upon information and

belief, Nitkin and Cohen have accumulated a substantial amount of Lifetouch Proprietary

Information on their personal cell phones.

           21.     As Lifetouch Sales Professionals, Lifetouch provided Cohen and Nitkin with

relevant Lifetouch Proprietary Information so that they could efficiently service Lifetouch's

customers and develop new business on behalf of Lifetouch. And, without the time, effort, and

substantial expenses incurred by Lifetouch to develop its customer goodwill, Nitkin and Cohen

could not have been successful with those accounts.

                    Wilson's and Walsworth's Knowledge of the Restrictive Covenants

           22.     Based upon my review of Lifetouch's business records, Alexander Wilson and

Lifetouch entered into a Sales Professional Employment Agreement effective April 17, 2015, and

was a Sales Representative for Lifetouch until in or about October of 2017. A true and accurate

copy of the Wilson Agreement is attached hereto as Exhibit 4. Upon information and belief,

through his employment with Lifetouch, Wilson knew that all sales employees and sales managers

at Lifetouch are required to enter into employment agreements containing non-solicitation and

non-disclosure provisions.

           23.     The yearbook business is highly competitive, and it is well known in the industry



                                                   7
4&V1-9061-8507 2
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 8 of 104




that employment agreements for sales representatives generally contain restrictive covenants,

including non-solicitation and non-disclosure provisions.

          24.      Lifetouch has communicated with Walsworth on numerous occasions to demand

that newly-hired Walsworth employees cease and desist from expected violation of their non­

solicitation and/or non-disclosure provisions. Based upon my review of Lifetouch's business

records and internal discussions at Lifetouch, after Wilson resigned from Lifetouch and went to

work for Walsworth, Lifetouch received information indicating that he may have been soliciting

his Lifetouch customers and, upon learning such information, Lifetouch sent Walsworth and

Wilson cease and desist letters for his expected violation of his non-solicitation provision. True

and accurate copies of the cease and desist letters to Walsworth and Wilson are attached hereto as

Exhibit 5 and 6, respectively.

                      Nitkin's and Cohen's Violations of Their Restrictive Covenants

          25.      On September 30, 2019, Nitkin submitted a resignation letter to Lifetouch. A true

and accurate copy of Nitkin's resignation letter is attached hereto as Exhibit 7.

          26.      On September 30, 2019, I reviewed Nitkin's recently sent emails after she

submitted her resignation. Through that review, I discovered that Nitkin sent a mass email using

her Lifetouch email account to seventy-two (72) of her Lifetouch customers. A true and accurate

copy of Nitkin's email to her Lifetouch customers on September 30, 2019, is attached hereto as

Exhibit 8.

           27.     On October 2, 2019, Cohen submitted a resignation letter to Lifetouch. A true and

accurate copy of Cohen's resignation letter is attached hereto as Exhibit 9.

           28.     On October 2, 2019, I reviewed Cohen's recently sent emails after she submitted

her resignation. Through that review, I discovered that Cohen sent a mass email using her



                                                   8
48t4-<X)6Vg507 2
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 9 of 104




Lifetouch email account to one hundred twenty-four (124) of her Lifetouch customers. A true and

accurate copy of Cohen's email to her Lifetouch customers on October 2, 2019, is attached hereto

as Exhibit 10.

           29.     On October 11, 2019, Bob Sasena, a Lifetouch employee, forwarded me an email

from Melissa Trzasko at Southwick Regional Schools ("Southwick"). When Cohen was employed

by Lifetouch, she called upon Southwick and served as its Sales Representative. Ms. Trzasko's

email stated; "This is the email that 1 received from Walsworth. Prior to the email from Debbie, I

had never heard of this company or had any contact with anyone from this company." The email

below was an email from Nitkin, soliciting business on behalf of Walworth. A true and accurate

copy of the October 11, 2019 email that I received from Mr. Sasena is attached hereto as Exhibit

11.


           30.     On October 25, 2019, Mr. Sesena forwarded me an email that he received from

Marc Zimmerman. Mr. Zimmerman is the yearbook adviser for Bristol Eastern High School.

When Cohen was employed by Lifetouch, she called upon Bristol Eastern High School and served

as its Sales Representative. The email from Mr. Zimmerman stated: "I had an unexpected visit

by Susan Gillam. She was turned away after showing up unannounced and asking to see Amy. She

left her card so I emailed her and told her we would not discuss anything until the end of the year,

since 1 thought that's when I contract ended." A true and accurate copy of the October 25, 2019

email that I received from Mr. Sesena is attached hereto as Exhibit 12.

           31.     On October 28, 2019, 1 received an email from Mr. Sasena, with the subject

"Windham High School." When Nitkin was employed by Lifetouch, she called upon Windham

High School and served as its Sales Representative.       The email from Mr. Sesena included a

photograph of a handwritten note from Susan Gillam ("Gillam") solicit their business on behalf of



                                                 9
4814-9063-8507 2
   Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 10 of 104




Walsworth. A true and accurate copy of the October 28, 2019 email that I received from Mr.

Sesena is attached hereto as Exhibit 13. Mr. Sesena informed me that he learned that Gillam left

the photographed note at Windham High School.

           32.     On October 30, 2019,1 received an email from Peter Greer, a Lifetouch employee,

stating that he received a report from Lauren Reuter, the yearbook adviser for Pioneer Valley

Performing Arts Charter Public Schools ("PVPAC"), that Nitkin and a "man" were "harassing"

PVPAC to do business with Walsworth. When Cohen was employed by Lifetouch, she called

upon PVPAC and served as its Sales Representative. The email chain from Mr. Greer included an

email from Nitkin soliciting business on behalf of Walsworth. A true and accurate copy of the

October 30, 2019 email that I received from Mr. Greer is attached hereto as Exhibit 14.

           33.     On October 30, 2019, Mr. Sesena forwarded me an email that he received from

Jessica Bromberg-Alvarado.        Ms. Bromberg-Alvarado is the yearbook adviser for Fairchild

Wheeler Magnet High School ("FWMHS"). When Nitkin was employed by Lifetouch, she called

upon FWMHS and served as its Sales Representative. The email chain from Ms. Bromberg-

Alvarado contained an email from Cohen soliciting the business of Fairchild Wheeler Magnet

High School on behalf of Walsworth. A true and accurate copy of the October 30, 2019 email that

I received from Mr. Sesena is attached hereto as Exhibit 15.

           34.     Based on my review of the WhatsApp Chats and communications that I have

received from Lifetouch's customers, Nitkin has directly called upon and solicited business from

at least the following Lifetouch customers on behalf of Walsworth, all of whom she called upon

when actively employed by Lifetouch: Cheshire Academy, E.G. Smith High School, William M.

Davies Career & Technical High School, Cromwell High School, and Newington Public Schools.

           35.     Based on my review of the WhatsApp Chats and communications that I have



                                                  10
4814-9061-8507 2
   Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 11 of 104




received from Lifetouch's customers, Cohen has directly called upon and solicited business from

at least the following Lifetouch customers on behalf of Walsworth, all of whom she called upon

when working for Lifetouch: Avon High School, Bristol Eastern High School, Ledyard High

School, Providence College, Southwick Regional School, New England Jewish Academy, East

Granby High School, Tolland High School, Northwest Regional School District No. 7, South

Lancaster Academy, Westford Academy, Bristol Eastern High School, Agawam High School,

Gilbert High School, Cohasset High School and/or Cohasset Middle School, William H. Hall High

School, Waltham High School, Pope Francis Preparatory School, Brown University, Griswold

High School, St. Peter Marian Junior-Senior High School, and University of Hartford.

          36.     Lifetouch has received numerous communications from Nitkin's and Cohen's

previous Lifetouch customers seeking to cancel their contracts to take their business to Walsworth.

Upon information and belief, these customers are requesting to cancel their contracts based on

Nitkin's and Cohen's solicitation of these customers on behalf of Walsworth, and the indirect

solicitations of these customers by other Walsworth employees on their behalves.            Nitkin's

solicitations and attempts to divert Lifetouch's customers have already caused Lifetouch to lose

the expected repeat business of at least 8 schools, and Cohen's solicitations and attempts to divert

customers have already caused Lifetouch to lose the expected repeat business of at least 4 schools.

          37.     Lifetouch is threatened with the loss of more and more of its customers by the day.

Lifetouch has been, and continues to be, forced to compete to maintain its own customers,

including by offering concessions in their contracts. Lifetouch has relocated experienced Sales

Representatives from other territories to compete to maintain such customers.




                                                  11
4834-9063-85072
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 12 of 104




           I state under penalty of perjury that the foregoing is true and correct. Executed on the 151

day of November, 2019.




                                                    12
4834-9063-8507 2
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 13 of 104




                       Exhibit 1
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 14 of 104




          THE LIFETOUCH COMPANIES
            EMPLOYEE HANDBOOK

                    Revised January 2013
 Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 15 of 104




you and the appropriate manager(s) or supervisor(s), will review, evaluate and respond to your
request.

ALCOHOL AND DRUGS

Lifetouch is fully committed to integrity in all aspects of its business, including products,
services, and relationships with its employees, customers, and the communities within which we
live and work. It is incumbent upon Lifetouch and all its family of employees to provide a
workplace that is safe, productive, and free of alcohol and drug abuse. For this reason, except as
permitted by the paragraph below, Lifetouch prohibits the use, possession, distribution, and sale
of alcoholic beverages, marijuana and illegal drugs in the workplace and on Lifetouch premises.
Lifetouch also prohibits employees from working or reporting to work when under the influence
of alcohol, marijuana or illegal drugs.

For purposes of this policy, "illegal drugs" includes legal drugs that were not legally obtained or
that were used for purposes other than the purpose for which they were prescribed.

Lifetouch recognizes that on occasion and only with the express permission of Lifetouch
management, alcoholic beverages may be served at Lifetouch-sponsored social functions. Under
no circumstances may alcoholic beverages be served to underage individuals during any
Lifetouch event. No employee is required or urged to drink alcohol at any such function or as a
part of the employee's job. Whether or not you decide to do so is your own personal choice. If
you do drink alcohol at a company-sponsored function or business-related event, you may not
drive while impaired by alcohol. Lifetouch employees are expected to conduct themselves in a
professional and appropriate manner at any Lifetouch function.

Impairment of work performance due to use or abuse of these substances can be detrimental to
our safety commitment and lessen the respect of our many customers. Lifetouch encourages
employees to seek help with any drug or alcohol problem, including drug or alcohol dependency,
before such problem affects their job performance. While drug or alcohol dependency itself is
not grounds for discipline, any work problems resulting from such use or dependency, and any
violation of this policy, may result in disciplinary action up to and including termination of
employment.

SMOKING/SMOKELESS TOBACCO

Smoking and the use of smokeless tobacco is prohibited in all non-smoking areas.

PROPRIETARY AND PERSONAL INFORMATION

For many years, Lifetouch has made significant investments to establish a successful
photography and publishing business, famous brand name, and valuable customer and employee
base. Lifetouch's proprietary and trade secret information has independent, economic value to
Lifetouch because it is not generally known to the public and must be protected and kept


                                                 10

                               Lifetouch Companies Employee Handbook
                                         Revised January 2013
     Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 16 of 104




confidential. Similarly, confidential information about individual Lifetouch customers,
employees, and others must be adequately secured.

In return for access to these important and valuable assets of Lifetouch, employees must, at all
times during and after employment with Lifetouch, maintain all Lifetouch Proprietary
Information and Personal Information (as defined below) in the strictest confidence and will not,
directly or indirectly, disclose or make Lifetouch Proprietary or Personal Information available
to any unauthorized person or entity or use it for a person's own personal benefit. Lifetouch
Proprietary and Personal Information may be disclosed only to Lifetouch employees who need to
know it and who have signed a Confidentiality Agreement. Lifetouch Proprietary and Personal
Information may only be used as required to carry out employment duties for Lifetouch and for
no other purposes whatsoever. When joining Lifetouch, employees agree to follow all Lifetouch
safeguards and procedures to protect Lifetouch Proprietary and Personal Information from
unauthorized access or disclosure.

For purposes of this policy, the following definitions apply:

1.      Definition of Proprietary Information. Lifetouch Proprietary Information is owned by
        Lifetouch and includes, without limitation:

        •    technical information such as trade secret processes or devices, know-how,
             technology, data, software, formulas, inventions (whether or not patentable or
             copyrighted), specifications and characteristics of products or services planned or
             being developed, and research subjects, methods and results;

        •    business information such as costs, profits, pricing, commissions, scheduling,
             training, policies, markets, sales, suppliers, customers, contracts, product plans, and
             marketing plans or strategies, financial reports and projections, production methods,
             techniques and volume;

         •   human resources information such as employment policies and practices, personnel,
             information and files, compensation and employee benefits; and

         •   other information not generally disclosed by Lifetouch to the public.

2.       Definition of Personal Information. Personal Information includes any individually
         identifiable information provided to Lifetouch by customers, potential customers, and
         employees and third parties in confidence.

If employment with Lifetouch ends for any reason, employees must continue to treat as private
and confidential any and all Lifetouch Proprietary or Personal Information that became known to
them as a result of their employment. Proprietary and Personal Information may not be used,
divulged or communicated to any person or entity, unless required by law, without the express
written approval of a Lifetouch officer. Lifetouch may pursue legal remedies for the
unauthorized use or disclosures of Proprietary or Personal Information.

                                                  11

                                 Lifetouch Companies Employee Handbook
                                           Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 17 of 104




If you are in possession of a previous employer's or another's confidential information and
materials, you have an obligation not to disclose them to anyone at Lifetouch and must not do so.
You are also prohibited from violating the rights of any other party in connection with your
work, and must honor all copyrights and other rights in computer software, photographs,
drawings, written works, music and other materials licensed for use or entmsted to Lifetouch or
its clients.

CONFLICT OF INTEREST

Lifetouch expects its employees to devote their full work time, energies, abilities and attention to
our business. Employees are expected to avoid situations that create an actual, potential or
perceived conflict between the employee's personal interests and the interests of Lifetouch.

A conflict of interest exists when an employee's loyalties or actions are divided between
Lifetouch and a competitor, supplier, or customer. Employees who are unsure whether a certain
transaction, activity, or relationship constitutes a conflict of interest under this policy should
discuss it with their supervisor or Human Resources for clarification. Any exceptions to this
policy must be approved in writing by an officer of Lifetouch.

Some examples of the more common conflicts that should be avoided by all employees include,
but are not limited to;

       •    Accepting personal gifts or entertainment valued in excess of $25.00 from
            competitors, customers, suppliers or potential suppliers;

       •    Working for a competitor, supplier or customer while employed by Lifetouch where
            doing so results in an actual and material conflict of interest;

       •    Engaging in self-employment in competition with Lifetouch;

        •   Using Proprietary or Personal Information for personal gain or to Lifetouch's
            detriment;

        •   Having a direct or indirect financial interest in or relationship with a competitor,
            customer or supplier;

        •   Using the Company's premises, equipment, products, materials, tools or resources for
            personal gain or to Lifetouch's detriment;

        •   Soliciting Lifetouch customers for personal gain;

        •   Acquiring any interest in property or assets of any kind for the purpose of selling or
            leasing it to Lifetouch unless approved in writing by an officer of Lifetouch; and

        •   Committing Lifetouch to give its financial or other support to any outside activity or
            organization without appropriate written authorization from an officer of Lifetouch.
                                                 12

                                Lifetouch Companies Employee Handbook
                                          Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 18 of 104




                 VII. EMPLOYEE STOCK OWNERSHIP PLAN (ESOPI

Lifetouch is a 100% employee-owned company. Ownership is held in a trust by the Lifetouch
Inc. Employee Stock Ownership Plan (ESOP). The ESOP allows participants to share in the
growth and prosperity of the Lifetouch Companies and provides participants with an opportunity
to accumulate funds for their retirement needs. All contributions to the ESOP are made by
Lifetouch.

To become eligible to participate, you must have worked for Lifetouch for 700 hours in your first
12 consecutive months of employment. If you do not complete 700 hours in the first consecutive
12-month period, you will become eligible if you complete 700 hours in a plan year (July 1 -
June 30). Hours are credited in the plan year that you are paid. Provided that you continue as an
employee, you will become a participant in the Plan as of the next July 1 or January 1.
Participants will be notified by the ESOP Plan Administrator in September when they first
become eligible to participate in the plan.

Participants who are credited with 700 hours in the plan year (July 1 - June 30) will receive an
allocation of any contribution made to the ESOP by Lifetouch, based on your compensation.

Participants become vested in their account balance as shown below. A year is a plan year (July
1 through June 30) in which you are paid for working 700 hours. The vesting schedule is as
follows:

               Years of Service                       Percent Vested
                   Less than 2 years                        0%
                   2 years                                 20%
                   3 years                                 40%
                   4 years                                 60%
                   5 years                                 80%
                   6 years                                100%

If you die or become disabled while an employee, your account will also be 100% vested. If you
attain age 60 while an employee, even though you have not met the years of service, your
account will be 100% vested.

Prior to July 1, 2008, the 700 hour requirement was 1,000 hours.

Additional information is available at http://intranet.lifetouch.net/esop/default.aspx



                                VIII. LEAVING LIFETOUCH

SEPARATION FROM EMPLOYMENT

Every employee is free to terminate his or her employment at any time, with or without cause or
notice. Likewise, Lifetouch is free to terminate an employee's employment at any time for any
                                                 38

                                Lifetouch Companies Employee Handbook
                                          Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 19 of 104




reason, with or without cause or notice. It is preferred that you provide your supervisor with as
much advance written notice of your separation as possible.

All Lifetouch property must be returned to Lifetouch on the last day of employment, or earlier if
requested, including but not limited to: keys, credit cards, security cards, computers, cell phones
tools, business information, and manuals.

REFERENCES

Lifetouch does not provide employee references. Individuals and companies who contact
Lifetouch seeking employment information concerning former employees will only be provided
with information confirming employment, date of hire, date of termination and position held. All
inquiries regarding employment information and reference requests should be directed to Human
Resources for response.

THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT (COBRA)

Insurance coverage will end upon termination of employment. Coverage may also be lost in
instances such as a reduction in hours or nonpayment of past due premiums. If insurance
coverage is lost, COBRA allows employees and their families the opportunity to temporarily
extend insurance coverage (called "continuation coverage") in certain circumstances. A COBRA
notice will be sent to your last known address describing your continuation options and costs.

If you are covered under a Lifetouch medical, dental, or life insurance plan (continuation of life
insurance coverage applies to Minnesota residents only), you have a right to elect to continue
that coverage at group rates at your own expense if you lose that coverage because of a reduction
in hours or the termination of employment (for reasons other than gross misconduct on your
part). If applicable, your spouse and/or dependent children may also have the right to elect to
continue coverage even if you do not make the election.

The procedures and payments required to continue coverage will be outlined in the COBRA
notice. If you do not receive a COBRA notice promptly after losing coverage, you should
contact Human Resources.

If you do not choose continuation coverage, or if you choose continuation coverage and fail to
pay the premiums, your group health, dental and life insurance coverage under the plans will
end. Please contact Human Resources for additional information and specific questions
regarding your individual circumstances.

RETIREMENT AND ELIGIBILITY FOR REHIRE

Retirement is an important decision. When you retire, you are terminating your employment
from Lifetouch. There are two types of retirement:

        •   Normal retirement at or after age 60; and

                                                 39

                                Lifetouch Companies Employee Handbook
                                          Revised January 2013
 Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 20 of 104




       •   Early retirement when you are between age 55 and 60 and have completed 11 years
           of service.

If you decide to return to work for Lifetouch after retirement, you may apply at any time. The
position that you previously held will not remain open for you. Like all previous employees,
retired employees must be approved by Human Resources before rehire.

If you have received ESOP distribution(s) prior to being rehired, further distribution payments
will be discontinued while you are employed. Distributions will start again after termination of
your most recent employment and will generally be paid in three installments. As an active
employee, you will be eligible to receive an ESOP contribution if the eligibility requirements are
satisfied.

The above statements are general in nature. There are specific procedures to follow when
retiring and to receive ESOP benefits. The Plan document controls. Questions or inquiries
about the ESOP should be directed to the ESOP Plan Administrator at 11000 Viking Drive, Suite
400W, Eden Prairie, MN 55344, or by e-mailing ESOP@lifetouch.com. Questions about re­
employment should be directed to Human Resources.


           IX. ELECTRONIC COMMUNICATIONS AND SYSTEMS POLICY

POLICY HIGHLIGHTS

Authorized Users. Only Lifetouch employees, and contractors given permission by an officer
of the Company, are authorized to use Communications Systems. By using the Systems users
agree to the terms of this Policy.

Passwords and User IDs. Users are responsible for the use and confidentiality of User's ID and
password. Passwords must be changed regularly to protect the security of Communications
Systems.

Management Access. Communications Systems, including voicemail and email, are Lifetouch
business property and may be accessed by Lifetouch management at any time.

Message Content. All messages on Communications Systems must be appropriate for the
workplace. Gossip, inappropriate personal information, threatening, insulting, offensive or
sexually explicit messages, images, cartoons, jokes or stories are not permitted.

Managing Data. Users must regularly delete messages from electronic storage.

Software. Software must be licensed and may only be copied for backup or archival purposes.
Software should not be downloaded from the Internet without authorization from your Lifetouch
computer support representative and personal software should not be used on Company systems.

Virus Protection. Suspicious systems behavior must be immediately reported to your Lifetouch
computer support representative. Software, CDs and disks must be scanned for viruses unless


                                                40

                               Lifetouch Companies Employee Handbook
                                         Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 21 of 104




received from Lifetouch business partners, trusted user groups, or trusted computer or software
vendors.

Email Accounts. Only email accounts at Lifetouch.com may be used for Lifetouch business-
related communications. Other email accounts, such as hotmail, AOL, etc., should not be
accessed from Lifetouch Communications Systems to avoid viruses. Sensitive or confidential
information should not be transmitted by email. The number of persons copied on an email
should be limited to avoid taking up valuable time and systems capacity.

Report Problems. Communications Systems problems, such as loss of sensitive Lifetouch
information, unauthorized use of systems, loss or disclosure of passwords or systems access
control, unusual systems behavior, or violations of this Policy should be immediately reported to
Human Resources. Violators will be subject to discipline, including termination of employment
and criminal prosecution.

POLICY OVERVIEW

Introduction. Lifetouch Inc. and its subsidiaries (collectively, "Lifetouch" or "Company")
provide various electronic and computer equipment, services, networks, technology and
infrastmcture for Lifetouch business purposes, including without limitation, hardware, software,
data and applications ("Communications Systems") accessed through telephone systems,
electronic mail, voice mail, audio and video conferencing, facsimiles, photocopiers, computers
personal digital assistants (PDAs), computer networks, Internet access and other electronic
equipment and services (collectively, "Devices"). Communications Systems represent a
significant investment of resources to enhance Company productivity, work processes and
business communication by and between users. This policy outlines Company expectations for
appropriate use and protection of Communications Systems and Lifetouch confidential and
proprietary information.

Policy Application. This Policy applies to all users of Communications Systems, whether the
user is an Employee or authorized contractor. ("User") All users are expected to read, understand
and comply with this Policy. Unless otherwise specifically noted, this Policy applies to Devices
owned by Lifetouch and Users, if connected to Communications Systems. By using
Communications Systems, User agrees to the terms of this Policy.

Ethical, Professional Judgment Required. It is not feasible to cover every detail of
Communications Systems' use in this Policy. Users are required to exercise ethical and
professional judgment when using Communications Systems. When questions arise. Users are
expected to promptly resolve them with a Human Resources Director or Vice President.

Consequences of Policy Violation. Anyone who accesses Lifetouch Communications Systems
without proper authority, or uses it for any purpose detrimental to Lifetouch or in violation of
Lifetouch policies may be subject to disciplinary action including termination of employment,
and/or criminal prosecution.

Ownership and Maintenance of Systems and Information

Ownership of Information Sent or Received. Equipment connecting to Communications Systems
may be Lifetouch owned or User owned. Regardless of ownership, all information traveling
over Lifetouch Communications Systems that has not been specifically identified as the property
                                                41

                               Lifetouch Companies Employee Handbook
                                         Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 22 of 104




of other parties such as Lifetouch business partners is considered Lifetouch property. Users of
Lifetouch Communications Systems do not own or have an expectation of privacy regarding
such information. Lifetouch prohibits unauthorized access, duplication, disclosure, modification,
diversion, destruction, loss, misuse, theft or unauthorized encryption of this information.

Ownership of Equipment. To the extent that access to Lifetouch Communications Systems is
through a User owned computer or other Device, User is responsible for maintaining the
configuration standards mandated by the Lifetouch technology department. Except as otherwise
specifically referenced in this Policy, all provisions of the Policy apply to both Lifetouch owned
and User owned computers and devices. All accessories to User owned equipment that connect
to Communications Systems, such as a PDA must meet Lifetouch standards.

Repairs and Maintenance. Lifetouch has no responsibility for maintaining or repairing User
owned Devices or providing advice or support for non-Lifetouch Devices. User is fully
responsible for relationships with User's ISP and other vendors. If however Lifetouch
technicians repair or perform maintenance on any equipment accessing Communications
Systems, whether owned by Lifetouch or User, the equipment may be cleaned and configured to
Lifetouch standards. This may include, without limitation, stripping any unauthorized software
found loaded on the computer or other Device. Lifetouch has no responsibility to User for
software or data of User loaded on the computer or other Device. To the extent that violation of
this Policy caused the repairs or maintenance to be performed, User may be assessed a service
charge.

Physical Security of Devices. Users are responsible for the physical security of Devices.
Devices should be locked when not in use and kept secure from use by unauthorized persons or
theft.

Device Configuration. Lifetouch standard configurations must be maintained on Lifetouch
owned Devices (such as company desktops and laptops) and User owned Devices that directly
access Communications Systems (such as territory office computers linked through VPN). Users
will make no unauthorized changes, additions or deletions to these Devices, including without
limitation to the configuration, adding or deleting software, loading music, games, or other
Internet downloads.     Questions may be directed to your Lifetouch computer support
representative.

Disposal of Devices. Devices must be disposed of properly. Proper disposal includes
reformatting the hard drive, working with a local vendor utilizing their equipment disposal
services, or otherwise ecologically disposing of the Device. Questions may be directed to your
Lifetouch computer support representative.

Use of Systems and Information

Authorized Users. Only employees and other authorized persons conducting Lifetouch business
may use Lifetouch Communications Systems. Access to Lifetouch Communications Systems
must be approved by the individual's supervisor/manager and is limited to persons who have
signed this Policy.




                                                42

                               Lifetouch Companies Employee Handbook
                                         Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 23 of 104




Passwords and User IDs. Once access has been approved, the User will be issued a user ID and
password. All Users are responsible for the use and confidentiality of their ID and password.
Users who access information without proper authorization will be subject to discipline.

Encryption. Users may not utilize personal encryption coding on Communications Systems. Use
of encryption is limited to Lifetouch business purposes in accordance with standards adopted by
the Company from time to time. For example, but not in limitation, encryption technology will be
used to transmit credit card information for Lifetouch business transactions.

Limited Personal Use. Incidental and occasional (appropriate) personal use of Lifetouch
Communications Systems is permitted, but personal messages, just as with business messages,
may be accessed, intercepted or deleted by Lifetouch managers or by automated security systems
without regard to content and without notice.

Not All Electronic Messages are Private. While Communications Systems are protected by
firewalls and relatively secure from the outside world, Users should not assume that electronic
messages (sent via external access including the Internet) are private. It is possible for electronic
communications to be forwarded, intercepted, printed, and stored by others, including
individuals outside Lifetouch. There is no absolute guarantee of privacy. When communicating
information electronically, be careful to protect Lifetouch interests and your own liability.

Monitoring. Lifetouch expressly reserves the right to access, monitor, read, copy, print and/or
disclose any e-mail, voice mail, electronic files or other data records created, received and/or
stored through Lifetouch Communications Systems. Users of Lifetouch Communications
Systems do not own or have an expectation of privacy regarding such information.

The Company regularly monitors the Communications Systems for maintenance and usage,
including the investigation of anyone suspected of using Lifetouch systems contrary to this or
any other Company Policy.

Anyone who uses Lifetouch Communications Systems consents to Company monitoring.

Lifetouch reserves the right to examine electronic communications, personal file directories, and
any other information stored on or traveling over Lifetouch Communication Systems, without
prior notice to assure compliance with internal policies and licensing agreements

Entertainment. Lifetouch Communications Systems may not be used to download, make
copies of, store, or share music, videos, games or similar entertainment, except as specifically
required to fulfill the User's Company responsibilities and as authorized in writing by Lifetouch.
This rule applies regardless of whether the User owns a copy (e.g. a compact disc or videotape)
of the content or is acting outside of the User's work hours or on Lifetouch premises.

Inappropriate Messages. The content of messages sent on Lifetouch's Communication Systems
must be appropriate for the workplace.
Communications Systems may not be used for gossip, inappropriate personal information, to
forward messages which might embarrass the sender, receiver, or others.
Communications Systems should not be used in any way that is threatening, insulting, dismptive,
offensive or harmful to the Company or employee morale.
Communications Systems should not be used for private business activity, charitable, religious or
personal causes, amusement, entertainment, solicitation or other similar, non-job-related activities.
                                                  43

                                Lifetouch Companies Employee Handbook
                                          Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 24 of 104




Examples of inappropriate transmissions include sexually-explicit messages, images, cartoons or
jokes; unwelcome propositions or love letters; chain letters; ethnic or racial slurs; any message
that could be considered harassment or disparagement based on an individual's age, sex, race,
sexual orientation, national origin, religious beliefs or other legally protected classes.

Use Caution When Forwarding and Copying Messages. Electronic communications may
include information that is not appropriate for general distribution. Information must not be
forwarded to any party who is not intended or authorized to receive it.

Managing Data. Messages that are no longer needed should be regularly deleted from
electronic storage areas. Electronic messages backed-up to a separate data storage media (tape,
disk, CD-ROM, etc.) will be deleted periodically by systems administration staff to maximize
storage space; it also simplifies records management and related activities. However, keep in
mind that even after data is deleted, it is subject to retrieval, particularly as it relates to legal
discovery and investigations.

Transmission of Confidential Information. Lifetouch's confidential information and trade
secrets are valuable business assets, in part because they are not readily known or easily
attainable. Access from shared computers and communication via on-line services is not secure
or private. Messages and information may be intercepted or read by unintended readers and
stored for future searches for an undetermined period of time. Information about Lifetouch, its
employees, pay systems, size, growth, markets, sales, or plans for the future, etc. must not be
published, stored or transmitted on external locations (including the Internet) without the prior
written approval of a Vice President or above.

Confidential information should only be published or transmitted on a need to know basis and all
communications containing confidential information must be marked "Confidential" and contain
the following Confidentiality Note:

Confidentiality Note: This e-mail and any attachment to it contain confidential and trade secret
information intended only for the use of the individual(s) or entity named on the e-mail. If the
reader of this e-mail is not the intended recipient, or the User or agent responsible for delivering
it to the intended recipient, you are notified that reading, copying, forwarding or printing it is
strictly prohibited. If you have received this e-mail in error, please immediately return it to the
sender and delete it from your system.      '

Electronic Mail (E-mail). E-mail has become one of the major forms of business
communications. Because e-mail is not always private, the following procedures must be followed
for all Lifetouch business-related e-mail and voice mail communications:
All Lifetouch business-related e-mail communications must be conducted using e-mail accounts on
the centralized Corporate e-mail server. E-mail accounts hosted by third-party Internet providers,
such as AOL or MSN, store messages on servers that are not owned by Lifetouch and are beyond
Lifetouch's control and security measures.
E-mail accounts used for Lifetouch U.S. business must use the "lifetouch.com" Internet domain
and Lifetouch Canada must use the Lifetouch.ca Internet domain name, unless approved in
advance, in writing, by the Corporate Vice President of Information Systems.
 Do not transmit sensitive or confidential information via e-mail over the Internet to or from a non-
 Lifetouch.com address. E-mail messages transmitted over the Internet using a non-Lifetouch
                                                  44

                                Lifetouch Companies Employee Handbook
                                          Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 25 of 104




address are NOT secure and can be intercepted by third parties. Examples of information that
should not be transmitted via Internet e-mail:
   •   Images accompanied by personal data such as name, school, or address
   •   Credit card numbers
   •   Confidential business or sales data
   •   Employee personal information

Voice Mail. Do not leave voice mail messages containing sensitive or confidential information.
Do not forward or save voice mail messages containing sensitive or confidential information.

Software and Viruses

Software Licenses. Lifetouch acquires computer software from a variety of sources and adheres
to license agreements and restrictions regarding computer software. Users may not copy
licensed software except for backup or archival purposes. Unauthorized duplication of software
may result in civil and criminal penalties under the United States Copyright Act.

Software Purchase Policy.       Purchasing software to be used on Devices that access
Communications Systems is restricted to ensure that Lifetouch has a complete record of all
software used on Lifetouch-owned Devices and that software is free from viruses. This enables
Lifetouch to register, support, track and upgrade software as necessary. Unless otherwise
approved by your Lifetouch computer support representative, only software that has been
acquired through Lifetouch business partners or knowledgeable and trusted user-groups or
vendors may be used on Lifetouch Communications Systems.

Lifetouch owned Devices, such as a company laptop docked to the corporate network: All
software must be acquired through the Purchasing Department.

User Owned Devices that directly access Communications Systems ("Direct Access User
Owned Device"), such as territory office or studio computers linked through VPN: Software
must be acquired only with the prior approval of the appropriate manager. Company
recommendations for hardware and software must be followed, and all copyrights must be
honored. The Territory Manager must maintain a complete record of all software used on
Communications Systems in the Territory. A form for reporting purposes may be retrieved from
Microsoft Outlook Public Folders or your Lifetouch computer support representative. This
enables the Territory Manager and Lifetouch to register, support, track, and upgrade software as
necessary.

User Owned Devices that access Communications Systems remotely, such as access through
a home computer, Internet caft or library. Software used on the Device must not affect the
configuration necessary to access Communications Systems.

Compliance Audit. Devices are subject to review and scanning for compliance with this policy.

Software Loading Policy. Users may not load or download from the Internet or any other source
any software on any Lifetouch Device or Direct Access User Owned Device without approval from
your Lifetouch computer support representative.
                                               45

                              Lifetouch Companies Employee Handbook
                                        Revised January 2013
  Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 26 of 104




Users are not permitted to load software or programs on Lifetouch Devices or Direct Access User
Owned Devices (e.g., personal money management software, music sharing software) because
there is potential for changing configuration and interfering with access to the Lifetouch system.
Lifetouch -owned software may not be taken or copied for use on a User's personally-owned
computer unless authorized by your Lifetouch computer support representative.

Disposal of Outdated Manuals and Software. Before disposing of outdated manuals and
software in a trash container, shred the manuals and thoroughly erase or destroy the CD or disk.

Reporting Use of Restricted Software. The use of unauthorized software copies must be
brought to the immediate attention of your Lifetouch computer support representative.

Virus-Protection Policies. It is extremely important to protect Devices and the Communications
Systems from viruses. Detecting a virus, removing it and repairing its effects are time-consuming
and costly. Among the symptoms of a virus infection are much slower response time, inexplicable
loss of data, changed modification dates for files, increased file sizes, mis-routed messages,
frequent system crashes and total failure of the Device.
Immediately report any suspicious systems behavior to your Lifetouch computer support
representative.
Software, disks and CD's obtained from outside locations such as electronic message boards, the
Internet, shareware, public domain software, and other non Lifetouch sources, including the
sources listed in this Policy, as well as CD's and disks containing data from a non-Lifetouch
Device must be scanned and cleaned by Lifetouch-approved virus detection software before being
used on a Device used for Lifetouch business. Contact your Lifetouch computer support
representative for approved anti-virus software.

Security and Remote Access

Security
Lifetouch commits significant resources to ensure that Communications Systems remain secure.
    •   Accessing the Lifetouch computer network through any method other than direct
        connection to the network, dial up, VPN or OWA, requires the prior written authorization
        of your Lifetouch computer support representative.
    •   While connected to the Lifetouch computer network, Users must not access the Internet
        through a dial up modem or dial up service (e.g. AOL, MSN Internet software).
    •   Users who use a hardware VPN device (e.g. SonicWall) to access Lifetouch
        Communication Systems may not use wireless connectivity without prior authorization
        from your Lifetouch computer support representative.
    •   If you have any questions whether an application is approved for use with Lifetouch
        Communications Systems, call your Lifetouch computer support representative.
Remote Access
Users who require remote access to Lifetouch computer systems must obtain authorization from a
director-level employee or above.
    •   Users who are granted remote access are responsible for the confidentiality and integrity
        of the access numbers and their password.
                                                46

                               Lifetouch Companies Employee Handbook
                                         Revised January 2013
 Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 27 of 104




   •   Remote users are also responsible for support and maintenance of the remote Device
       unless other arrangements have been approved by the Corporate Vice President of
       Information Systems.
   •   After entering the Lifetouch system via remote access. Users must not leave the computer
       unattended. After completing a session. Users must immediately log off the Lifetouch
       system to avoid the possibility of non-authorized persons gaining access to
       Communications Systems.
   •   When using remote access (OWA, or Outlook Web Access) on a public or shared
       computer (i.e. a computer not owned by Lifetouch or dedicated solely to Lifetouch
       business purposes), to the extent possible, use the "public computer" access option so that
       c-maii file attachments are not saved to that computer, with a risk that others may view
       them.

Administration of Policy and Reporting Security Problems

Central Source for the Entire Lifetouch Organization. The Corporate Information Systems
Steering Committee is the central source responsible for administering organization-wide
information security policies and procedures. Please contact the Committee for guidance,
direction and authority as needed. Correspondence should be directed to;

       Corporate Vice President of Information Systems
       Lifetouch Inc.
       11000 Viking Drive
       Eden Prairie, MN 55344

You may also send questions and comments by email to policvinfo@lifetouch.com.

Report Information Breaches Immediately. Notify your manager immediately (who will then
inform the facility's manager, Human Resources Director or Vice-President) if the following is
either known or suspected:

   «   sensitive Lifetouch information is lost or disclosed
   •   Communications Systems have been used by an unauthorized party
   •   passwords or other system access control mechanisms are lost, stolen, or disclosed
   •   Systems or information are misused, damaged or abused.

Report Unusual Systems Behavior Immediately. Unusual systems behavior may be due to a
virus infection or a similar security problem, and it is important to eliminate a virus or security
problem before it spreads.

Notify your tech support personnel immediately of unusual systems behavior such as;
   •   missing files
   •   frequent system crashes                                         •

                                                47                         •

                               Lifetouch Companies Employee Handbook
                                         Revised January 2013
 Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 28 of 104




  .    mis-routed messages
   •   any suspicious systems behavior

The specifics of security problems should not be discussed widely, Discretion should be
exercised and information shared only on a need-to-know basis.




                                               48

                              Lifetouch Companies Employee Handbook
                                        Revised January 2013
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 29 of 104




                        Exhibit 2
           Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 30 of 104


.                                                                                                             V6¥7V
-•Hi   '

                             LIFETOUCH NATIONAL SCHOOL STUDIOS INC.
                          SALESBEPSESENXAI2YE employment agreement

^         THIS AGREEMENT is between Lifetouch National School Studios Inc. ("Lifetouch" or "Company")
    and   1? i'sa hK'Hc.'o                    ("You" or "Employee"). The effective date of this
    Agreement is    SET . 20 OS .

       \ You are entering into this Agreement in consideration for your employment by Lifetouch as a Sales
    Representative. You and Lifetouch agree as follows:

          \          I.      Responsibility. As a Sales Representative, you will be responsible for selling
    Lifetouch products and services as directed by your manager. If directed by your manager, you may also be
    responsible for taking photographs. Products and services may include portraits, memoiy books, yearbooks and
    other portrait and related products and services to students, schools, organizations, leagues, clubs and other
    school and sports-related organizations. You will also be responsible for performing administrative services in
    connection with ybur selling efforts. You will direct your sales efforts to die customers and potential customers
    assigned to you by your manager. The Company retains the right and authority in its sole discretion to change
    the customers and potential customers assigned to you and to add or remove products and services from your
    assigned responsibility." You are responsible for understanding and complying with alt current Lifetouch
    policies, procedures, rules, regulations and guidelines. Lifetouch may modify or revoke policies, procedures,
    rules and regulations from time to time in its sole discretion. You agree to -use the Lifetouch name and
    reputation exclusively for the benefit of Lifetouch, in the manner directed by Lifetouch and to at all times
    conduct yourself and Lifetouch business in a lawful and respectable manner.

           • 2.      Duty of Lovaltv. As an employee of Lifetouch, you are expected- to perform-your duties and
    conduct yourself in a lawful and respectable manner in the best interests of the Company. You will devote your
    full working time and attention exclusively to your responsibilities as a sales representative for Lifetouch
    products and services. You will not provide services or products of any kind or engage in any business
    activity that will interfere with your duty of loyalty to Lifetouch.

           3.       Compensation. You will be paid for your services as described on the attached Exhibit A, as
    modified from time to time.

             4.       Equipment. Lifetouch will provide equipment and materials for you to use to perform your
    duties to Lifetouch. Lifetouch equipment and materials (both referred to as "Company Owned Materials") are
    to be used exclusively for Lifetouch business and according to Lifetouch's set up and operating procedures. All
    repairs, alterations and modifications to Company Owned Materials must be made only by authorized Lifetouch
    technicians. You understand and agree that Company Owned Materials are the sole and exclusive property of
    Lifetouch. You are responsible for the condition of the Company Owned Materials, except for normal wear and
    tear, and for damages caused by any unauthorized use or loss. Lifetouch will maintain an inventory of the
    Company Owned Materials under your control. This inventory will be conclusive and binding upon you and
    Lifetouch. You agree to immediately deliver to Lifetouch, upon written request, all of the Company Owned
    Materials provided to you.
                               . v**
    li;--—""Sr- -'Supervision. You will report to a manager designated by the Company.

            6. . • Banking and Sales Proceeds. All sales proceeds you receive must be immediately deposited
    in a Lifetouch bank account established and opened by the Lifetouch Finance Department You,will not
    commingle sales proceeds with your personal fhnds or deposit them in an account other than the Lifetouch
    authorized account.                   •
      Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 31 of 104




        7.      Authority to Bind the Company. You are not authorized to: (1) sign a lease or purchase
equipment or materials in the name of the Company without the prior written approval of an officer of
Lifetouch; and/or (2) acknowledge or accept any summons, complaint or other legal service of process on
behalf of Lifetouch. All sales contracts are subject to approval by the Company. All telephone numbers,
website addresses, domain names, fax numbers and data lines used in conducting Lifetouch business must be in
Lifetouch's name and under Lifetouch's control except as otherwise permitted by the Lifetouch Electronic
Communications and Systems Policy.                                     .

        8.      Protection of Confidential. Proprietary and Trade Secret Information. For many years,
Lifetouch has made significant investments to establish a successful photography business, famous brand name,
and valuable customer and employee base. Lifetouch's proprietary and trade secret information has
independent economic value to the Company because it is not generally known to the public. Lifetouch
Proprietary Information must be protected and kept confidential. In consideration for access to these important
and valuable assets of the Company, you agree as follows:

        a. Definition of Proprietary Information. Lifetouch Proprietary Information includes, without
           limitation:

        •   technical information such as trade secret processes or devices, know-how, technology, data, software,
            formulas, inventions (whether or not patentable or copyrighted), specifications and characteristics of
            products or services planned or being developed, and research subjects, methods and results;

        •   business information such as costs, profits, pricing, commissions, scheduling, training, policies,
            markets, sales, suppliers, customers, contracts, product plans, and marketing plans or strategies,
            financial reports and projections, production methods, techniques and volume;

        •   human resources information such as employment policies and practices, personnel, information and
            files, compensation and employee benefits; and

        •   other information not generally disclosed by the Company to the public.

        b. Ownership. Lifetouch Proprietary Information is owned by Lifetouch.

        c. Definition of Personal Information. Personal Information includes any individually identifiable
            information provided to Lifetouch by customers, potential customers and other employees and third
            parties in confidence.

        d. Maintain Confidentiality. At all times during and after your employment with Lifetouch, you will
           maintain all Lifetouch Proprietaiy Information and Personal Information in the strictest confidence
           and will not, directly or indirectly, disclose or make Lifetouch Proprietary or Personal Information
           available to any unauthorized person or entity or use it for your own personal benefit Lifetouch
           Proprietary and Personal Information may be disclosed only to Lifetouch employees who need to
           know it and who have signed a confidentiality agreement. Lifetouch Proprietary and Personal
           Information may only be used as required to cany out your employment duties and for no other
           purposes whatsoever. You agree to follow all Company safeguards and procedures to protect
           Lifetouch Proprietary and Personal lnformation from unaudiorized access or disclosure.

        e. No Solicitation of Emnlovces. During your employment by Lifetouch and for a period of eighteen
           (18) months immediately following termination of your employment, regardless of the reason,
           timing or party who initiates termination of employment, you promise and agree not to, directly or
           indirectly, either for yourself or any other person or entity, attempt to or actually solicit, encourage
        . or hire any Lifetouch employee to work for a competing business or otherwise induce any
      Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 32 of 104




           Lifetouch employee to terminate their employment with Lifetouch. For the purpose of this
           Agreement, a competing business will mean the business of soliciting, marketing, merchandising,
           promoting, and/or providing professional daycare and pre-school, student, school activity,
           memory/yearbook or related photographs, products or services or non-school sports and league,
           class reunion, prom and dance photographs, identification cards, related products or services and
           memory/yearbooks.

       f. No Solicitation of Customers or Potential Customers. During your employment by Lifetouch
          and for a period of eighteen (18) months immediately following termination of your employment
          with Lifetouch, regardless of the reason, timing or party who initiates termination of employment,
          you promise and agree not to directly or indirectly, either for yourself or for any other person or
          entity, attempt to or actually call on, solicit or make sales to any Lifetouch customers or potential
          customers that you have called on at any time the 36 month period immediately preceding
          termination of your employment with Lifetouch or that employees working under your supervision
        1 have called on at any.time during the^ month period immediately preceding termination of your
          employment with Lifetouch for the purpose of providing products or services that are competitive
          with the products or services of Lifetouch.

       g. No Unfair Competition. You agree that the unauthorized use, disclosure or sale of Lifetouch
          Proprietary Information is unfair competition. You also agree that unauthorized solicitation of
          Lifetouch employees and/or Lifetouch customers and/or any actions which disrupt Lifetouch
          business and its relationship with employees or customers during your employment and for
          eighteen (18) months following termination of your employment is unfair competition. You
          promise and agree not to engage in unfair competition with Lifetouch.

        9.      Termination of Employment. Your employment with Lifetouch is at-will and either you or
Lifetouch may terminate employment at any time for any reason, with or without cause and with or without
notice. The at-will nature of your employment cannot be changed except in a written agreement signed by you
and an officer of Lifetouch. stating expressly that the at-will status of your employment is changed.

        10.      Return of Property. Upon termination of your employment for any reason, you agree to
promptly deliver to Lifetouch all Lifetouch Property. "Lifetouch Property" includes all property used in
connection with the business of the Company including but not limited to, Proprietary Information, Personal
Information, Company Owned Materials, merchandise, proceeds of Lifetouch business, all business forms,
calendars, stationary and materials containing Personal and Proprietary Information, and all copies, summaries
or compilations in any form.

        11.     Infunctive Relief. You acknowledge and agree that any breach of this Agreement by you will
cause Lifetouch irreparable injury for which there is not an adequate remedy at law. Therefore, you expressly
agree that Lifetouch is entitled to injunctive relief in addition to any other remedies available to it in order to
prevent damages resulting from a breach of this Agreement.

        12.      Accounting/Return of Profits. You acknowledge and agree that any breach of this Agreement
will result in damage to Lifetouch which will be difficult to precisely ascertain. Therefore, you agree to provide
Lifetouch with a monthly accounting of all sales made by you directly or indirectly in violation of this
Agreement and to pay Lifetouch, on a monthly basis, all profits earned by you or your new employer as a result
of your actions in the event of a breach.

        13.     Portrait Release. As a Lifetouch employee, you may be photographed or recorded for use in
promotional and other materials. You irrevocably authorize Lifetouch. its affiliated companies, assigns and
licensees ("Companies") to reproduce, display, publish, distribute, transmit and otherwise use your image
and/or voice, both during and after your employment ends in whole, in part or in composite, with or without
      Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 33 of 104




*

your name, in any media to promote Lifetouch's business without reservation and you release the Companies
from any claims relating thereto.

         14.      Severability. You agree that in the event any provision of this Agreement is found to be
invalid, it is considered severable and will not invalidate, hinder or impair the binding nature and effect of any
other paragraph or provision in the Agreement. You and Lifetouch agree that any court of competent
jurisdiction may modify any unlawful provision of this Agreement in order to make the provision valid,
reasonable and enforceable.

        15.    Nondisnaragement. You agree that at all times during and after your employment with
Lifetouch you will not speak in a derogatory or defamatory way about Lifetouch or Lifetouch management.

        16.     Prior Agreements and Modifications. This Agreement expressly supersedes any previous
written or oral agreements between you and Lifetouch relating to employment, but does not eliminate any
outstanding indebtedness. It represents the complete understanding between you and Lifetouch and may only
be modified by a written agreement signed by you and an officer of Lifetouch.

        17.     Successors and Assigns. This Agreement is binding upon and enforceable by Lifetouch and
its successors and assigns. This Agreement is binding upon you, and is personal to you and may not be
assigned to any other person or entity.

      18.     Survival. The terms of paragraphs 8,10,11,12,13 and 15 will survive the termination of your
employment by Lifetouch for whatever reason and remain in full force and effect.

LIFETOUCH NATIONAL
SCHOOL STUDIOS INC.                                       EMPLOYEE
              Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 34 of 104




• V •

                                             EXHIBIT A
                            SALES REPRESENTATIVE EMPLOYMENT AGREEMENT

                                                   COMPENSATION PLAN

        Risa Nitkln
         Effective July 1,2008:

         Commissions: >00%
         Draw charged against Commissions Earned: S6S,000(less withholding) per annum, and paid bi-weekly.

         Effective July 1,2008, draw will be based on 60% previous fiscal year's commission earned on sales delivered. Draw will
         be reviewed twice a year on or around September 1S (for January - June) and on or around March IS for (July -
         December). Settlement reviews/draw adjustments, and payouts will also occur on or around September IS and on or
         around March IS.

         Expenses submitted for reimbursement, and in accordance with Lifetouch Policy, will be charged against your
         Charge/Draw.

         This compensation plan will be reviewed on an annual basis.

         Commissions are defined as earned when invoices are fully paid. To receive commissions. Sales Representatives must be
         employed on the date the commission is earned.

         The compensation plan described above is contingent upon meeting specific performance expectations and continuous
         employment through the periods specified.

         Lifetouch National School Studios, inc reserves the right to change or amend this Compensation Plan from time to time as
         business needs warrant.

         This Exhibit amends and supersedes any prior Exhibit A. Except as otherwise provided in this Exhibit, the Sales
         Representative Employment Agreement between the patties remains in full force and effect.


         LIFETOUCH
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 35 of 104




                       Exhibit 3
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 36 of 104



                                                                                                         ^nio,


                         LEFETOUCH NATIONAL SCHOOL STUDIOS INC.
                      SALES REPRESENTATIVE EMPLOYMENT AGREEMENT

       THIS AGREEMENT is between Lifetouch National School Studios Inc. ("Lifetouch" or "Company")
and Debra Cohen ("You" or "Employee"). The effective date of this Agreement is July 26,2010.

       You are entering into this Agreement in consideration for your employment by Lifetouch as a Sales
Representative. You and Lifetouch agree as follows:

         1.      Responsibility. As a Sales Representative, you will be responsible for selling Lifetouch
products and services as directed by your manager. If directed by your manager, you may also be responsible
for taking photographs. Products and services may include portraits, memory books, yearbooks and other
portrait and related products and services to students, schools, organizations, leagues, clubs and other school
and sports related organizations. You will also be responsible for performing administrative services in
connection with your selling efforts. You will direct your sales efforts to the customers and potential customers
assigned to you by your manager. The Company retains the right and authority in its sole discretion to change
the customers and potential customers assigned to you and to add or remove products and services from your
assigned responsibility. You are responsible for understanding and complying with all current Lifetouch
policies, procedures, rules, regulations and guidelines. Lifetouch may modify or revoke policies, procedures,
rules and regulations from time to time in its sole discretion. You agree to use the Lifetouch name and
reputation exclusively for the benefit of Lifetouch, in the manner directed by Lifetouch and to at all times
conduct yourself and Lifetouch business in a lawful and respectable manner.

         2.       Putv of Lovaltv. As an employee of Lifetouch, you are expected to perform your duties and
conduct yourself in a lawful and respectable manner in the best interests of the Company. You will devote your
full working time and attention exclusively to your responsibilities as a sales representative for Lifetouch
products and services. You will not provide services or products of any kind or engage in any business activity
that will interfere with your duty of loyalty to Lifetouch.

       3.       Compensation. You will be paid for your services as described on the attached Exhibit A, as
modified from time to time.

         4.       Eauipment. Lifetouch will provide equipment and materials for you to use to perform your
duties to Lifetouch. Lifetouch equipment and materials (both referred to as "Company Owned Materials") are
to be used exclusively for Lifetouch business and according to Lifetouch's set up and operating procedures. All
repairs, alterations and modifications to Company Owned Materials must be made only by authorized Lifetouch
technicians. You understand and agree that Company Owned Materials are the sole and exclusive property of
Lifetouch. You are responsible for the condition of the Company Owned Materials, except for normal wear and
tear, and for damages caused by any unauthorized use or loss. Lifetouch will maintain an inventory of the
Company Owned Materials under your control, This inventory will be conclusive and binding upon you and
Lifetouch. You agree to immediately deliver to Lifetouch, upon written request, all of the Company Owned
Materials provided to you.

        5.      Supervision. You will report to a manager designated by the Company.

        6.     Banking and Sales Proceeds. All sales proceeds you receive must be immediately deposited
in a Lifetouch bank account established and opened by the Lifetouch Finance Department. You will not
commingle sales proceeds with your personal funds or deposit them in an account other than the Lifetouch
authorized account.
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 37 of 104




        7.      Authority to Bind the Company. You are not authorized to: (1) sign a lease or purchase
equipment or materials in the name of the Company without the prior written approval of an officer of
Lifetouch; and/or (2) acknowledge or accept any summons, complaint or other legal service of process on
behalf of Lifetouch. All sales contracts are subject to approval by the Company. All telephone numbers,
website addresses, domain names, fax numbers and data lines used in conducting Lifetouch business must be in
Lifetouch's name and under Lifetouch's control except as otherwise permitted by the Lifetouch Electronic
Communications and Systems Policy.

        8.      Protection of Confidential. Proprietary and Trade Secret Information. For many years,
Lifetouch has made significant investments to establish a successful photography business, famous brand name,
and valuable customer and employee base. Lifetouch's proprietary and trade secret information has
independent economic value to the Company because it is not generally known to the public. Lifetouch
Proprietary Information must be protected and kept confidential. In consideration for access to these important
and valuable assets of the Company, you agree as follows:

        a. Definition of Proprietary Information. Lifetouch Proprietary Information includes, without
           limitation:

        •   technical information such as trade secret processes or devices, know-how, technology, data, software,
            formulas, inventions (whether or not patentable or copyrighted), specifications and characteristics of
            products or services planned or being developed, and research subjects, methods and results;

        •   business information such as costs, profits, pricing, commissions, scheduling, training, policies,
            markets, sales, suppliers, customers, contracts, product plans, and marketing plans or strategies,
            financial reports and projections, production methods, techniques and volume;

        •   human resources information such as employment policies and practices, personnel, information and
            files, compensation and employee benefits; and

        •   other information not generally disclosed by the Company to the public.

        b. Ownership. Lifetouch Proprietary Information is owned by Lifetouch.

        c. Definition of Personal Information. Personal Information includes any individually identifiable
            information provided to Lifetouch by customers, potential customers and other employees and third
            parties in confidence.

        d. Maintain Confidentiality. At all times during and after your employment with Lifetouch, you will
           maintain all Lifetouch Proprietary Information and Personal Information in the strictest confidence
           and will not, directly or indirectly, disclose or make Lifetouch Proprietary or Personal Information
           available to any unauthorized person or entity or use it for your own personal benefit. Lifetouch
           Proprietary and Personal Information may be disclosed only to Lifetouch employees who need to
           know it and who have signed a confidentiality agreement. Lifetouch Proprietaiy and Personal
           Information may only be used as required to carry out your employment duties and for no other
           purposes whatsoever. You agree to follow all Company safeguards and procedures to protect
           Lifetouch Proprietaiy and Personal Information from unauthorized access or disclosure.

        e. No Solicitation of Emplovecs. During your employment by Lifetouch and for a period of eighteen
           (18) months immediately following termination of your employment, regardless of the reason,
           timing or party who initiates termination of employment, you promise and agree not to, directly or
           indirectly, either for yourself or any other person or entity, attempt to or actually solicit, encourage
           or hire any Lifetouch employee to work for a competing business or otherwise induce any
     Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 38 of 104




           Lifetouch employee to terminate their employment with Lifetouch. For the purpose of this
           Agreement, a competing business will mean the business of soliciting, marketing, merchandising,
           promoting, and/or providing professional daycare and pre-school, student, school activity,
           memory/yearbook or related photographs, products or services or non-school sports and league,
           class reunion, prom and dance photographs, identification cards, related products or services and
           memory/yearbooks.

       f. No Solicitation of Customers or Potential Customerg. During your employment by Lifetouch
          and for a period of eighteen (18) months immediately following termination of your employment
          with Lifetouch, regardless of the reason, timing or party who initiates termination of employment,
          you promise and agree not to directly or indirectly, either for yourself or for any other person or
          entity, attempt to or actually call on, solicit or make sales to any Lifetouch customers or potential
          customers that you have called on at any time the 36 month period immediately preceding
          termination of your employment with Lifetouch or that employees working under your supervision
          have called on at any time during the 36 month period immediately preceding termination of your
          employment with Lifetouch for the purpose of providing products or services that are competitive
          with the products or services of Lifetouch.

       g. No Unfair Competition. You agree that the unauthorized use, disclosure or sale of Lifetouch
          Proprietary Information is unfair competition. You also agree that unauthorized solicitation of
          Lifetouch employees and/or Lifetouch customers and/or any actions which disrupt Lifetouch
          business and its relationship with employees or customers during your employment and for
          eighteen (18) months following termination of your employment is unfair competition. You
          promise and agree not to engage in unfair competition with Lifetouch.

        9.      Termination of Employment. Your employment with Lifetouch is at-will and either you or
Lifetouch may terminate employment at any time for any reason, with or without cause and with or without
notice. The at-will nature of your employment cannot be changed except in a written agreement signed by you
and an officer of Lifetouch, stating expressly that the at-will status of your employment is changed.

       10.       Return of Property. Upon termination of your employment for any reason, you agree to
promptly deliver to Lifetouch all Lifetouch Property. "Lifetouch Property" includes all property used in
connection with the business of the Company including but not limited to. Proprietary Information, Personal
Information, Company Owned Materials, merchandise, proceeds of Lifetouch business, all business forms,
calendars, stationary and materials containing Personal and Proprietary Information, and all copies, summaries
or compilations in any form.

        11.     Inlunctive Relief. You acknowledge and agree that any breach of this Agreement by you will
cause Lifetouch irreparable injury for which there is not an adequate remedy at law. Therefore, you expressly
agree that Lifetouch is entitled to injunctive relief in addition to any other remedies available to it in order to
prevent damages resulting from a breach of this Agreement.

         12.     Accounting/Return of Profits. You acknowledge and agree that any breach of this Agreement
will result in damage to Lifetouch which will be difficult to precisely ascertain. Therefore, you agree to provide
Lifetouch with a monthly accounting of all sales made by you directly or indirectly in violation of this
Agreement and to pay Lifetouch, on a monthly basis, all profits earned by you or your new employer as a result
of your actions in the event of a breach.

        13.     Portrait Release. As a Lifetouch employee, you may be photographed or recorded for use in
promotional and other materials. You irrevocably authorize Lifetouch, its affiliated companies, assigns and
licensees ("Companies") to reproduce, display, publish, distribute, transmit and otherwise use your image
and/or voice, both during and after your employment ends in whole, in part or in composite, with or without
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 39 of 104




your name, in any media to promote Lifetouch's business without reservation and you release the Companies
from any claims relating thereto.

         14.      Severability. You agree that in the event any provision of this Agreement is found to be
invalid, it is considered severable and will not invalidate, hinder or impair the binding nature and effect of any
other paragraph or provision in the Agreement. You and Lifetouch agree that any court of competent
jurisdiction may modify any unlawful provision of this Agreement in order to make the provision valid,
reasonable and enforceable.

        15.    Nondisparagement. You agree that at all times during and after your employment with
Lifetouch you will not speak in a derogatory or defamatory way about Lifetouch or Lifetouch management.

        16.     Prior Agreements and Modifications. This Agreement expressly supersedes any previous
written or oral agreements between you and Lifetouch relating to employment, but does not eliminate any
outstanding indebtedness. It represents the complete understanding between you and Lifetouch and may only
be modified by a written agreement signed by you and an officer of Lifetouch.

        17.     Successors and Assigns. This Agreement is binding upon and enforceable by Lifetouch and
its successors and assigns. This Agreement is binding upon you, and is personal to you and may not be
assigned to any other person or entity.

      18.     Survival. The terms of paragraphs 8, 10,11,12,13 and 15 will survive the termination of your
employment by Lifetouch for whatever reason and remain in full force and effect.

LIFETOUCH NATIONAL
     Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 40 of 104




                                 EXHIBIT A
                  SECONDARY YEARBOOK SALES REPRESENTATIVE
                           COMPENSATION EXHIBIT
                                 Debra Cohen

I.     DEFINITIONS

        Unless otherwise defined below, capitalized terms in this Exhibit have the same meaning as
defined in the Sales Representative Employment Agreement (the "Agreement") between you and
Lifetouch.

Gross Commissions are calculated based on (a) yearbooks sold by you during the Fiscal Year applying
the applicable publishing year's yearbook pricing tools, e.g. Volumes Yearbook Pricing Tool and State of
Create Electronic Pricing Grid, and (b) commercial printing sales sold by you in excess of the price
quoted from the Lifetouch commercial business group as shown on the books and records of Lifetouch..

Customer Incentives are expenses not included in the Yearbook Pricing Tool or Electronic Pricing Grid
that are incurred on behalf of the customer for e.g. computers, cameras, software, hardware, workshop
fees and other expenditures as shown on the books and records of Lifetouch.

Net Commissions are Gross Commissions minus Customer Incentives and third party collection fees.

Earned Commissions are Net Commissions multiplied by the Sales Representative Commission Rate in
effect from time to time, reduced by Base Salary. Commissions are not earned until the yearbooks are
delivered and the invoice has been paid.

Advanced Commissions or Commission Advances are an amount advanced against your forecasted
Earned Commissions for the Fiscal Year. Advanced Commissions may be paid to you bi-weekly based
on Earned Commission forecasts recalculated as of June 30, December 31 and March 31 each Fiscal Year
and based on a percentage between 60% and 85% of the prior fiscal year collections (e.g, 100% minus
FY 10 Balance/FYIO Sales as shown on the Sales Report - NEW in Field Inquiry). In the Company's
discretion, the percentage may be temporarily increased.

Sales Representative Commission Rate is the rate applied to Net Commissions as determined by the
Company from time to time.

Base Salary is the amount agreed to between you and Lifetouch each fiscal year to be paid to you in bi­
weekly installments. Base Salary may be modified based on your sales performance and business
conditions but in no event will Base Salary be less than the amount required to be paid by applicable law
to exempt employees.

Fiscal Year means Lifetouch's fiscal year, which until changed, begins on July 1 and ends on June 30.

H.      COMPENSATION

        Your compensation consists entirely of your Base Salary and Gamed Commissions. Lifetouch
may change the rates at which Commissions may be earned and the make up of Customer Incentives at
any time in its sole discretion. Changes will be announced in advance of the effective date.
    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 41 of 104




        As of the Effective Date, you will be paid a Base Salary in the amount of $36,000 per Fiscal
Year, payable in 26 bi-weekly installments.

        Until modified, your Sales Representative Commission Rate is 90%.

In addition to Base Salary, you will be paid Subsidized Commissions in the annual amount of $24,000.00
for FY11, and in the discretion of the Company for subsequent fiscal years, paid in bi-weekly
installments. Subsidized Commissions will reduce your Earned Commissions but Subsidized
Commissions paid in excess of Earned Commissions will not be carried forward to the subsequent Fiscal
Year.

        Your Commission will be calculated as follows;

                      Gross Commissions (TPS Acct #85160)
        Reduced by (Customer Incentives! (TPS Acct #87300-500)
        =             Net Commissions
        Multiplied by Sales Representative Commission Rate
        Reduced by (Base Saiarvt
        =             Earned Commissions
        Reduced by (Advanced Commissions)
               (Subsidized Commissions**!
        =             Fiscal Year Commission Settlement

     ** If Fiscal Year Commission Settlement is a negative, but not in excess of Subsidized
Commissions, no debit carry over will occur.

        Commissions are subject to final reconciliation by Lifetouch. You may calculate Commission
status on an interim, unaudited basis through the monthly tenritory profitability statement (TPS) by
reference to the TPS account shown above.

        Lifetouch, at its option, may pay you Advanced Commissions, or otherwise advance cash to you
in the amounts and at the times as you and Lifetouch agree based on your forecasted annual Earned
Commissions. During the annual budget process the amount of any Advanced Commissions will be
established. The amount of your Advanced Commissions may be reduced or increased during the Fiscal
Year, depending on forecasted Earned Commissions. Advanced Commissions paid to you or on your
behalf will be applied against actual Earned Commissions and may be reduced and/or offset by any other
amounts paid to you or on your behalf.

        Special, additional bonus or incentive plans may be announced by the Company from time to
time.

         June 30 is the end of the Company's fiscal year and is the date that Lifetouch will calculate and
reconcile Earned Commissions and Advanced Commissions for the completed Fiscal Year (Settlement
Date). Settlement Commissions owing will be paid within 45 days following the Settlement Date. If you
are in a debit position, the excess Advanced Commissions against Earned Commissions must be repaid by
reducing future Commission Advances, by offsetting such amounts against Commissions to be earned or
otherwise reimbursed to Lifetouch upon Lifetouch's written demand.




                                                    2
      Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 42 of 104




         If your employment as a Secondary Yearbook Representative ends prior to the Fiscal Year end,
for whatever reason, whether by you or by Lifetouch, you will be paid for Earned Commissions as your
last day of employment.

        In the event of any dispute, Lifetouch's reports as produced in the ordinary course of business,
including without limitation the Commission Reports, are determinative.

IH.      EXPENSES

       You will be provided with a car allowance in the amount of $4,800 per Fiscal Year,
payable in substantially equal bi-weekly installments.

        In addition to Base Salary, Commissions and the car allowance, you will be eligible to
charge on a Company P-card receipted eligible and reasonable business expenses, other than gas,
oil and other auto expenses, incurred in the ordinary course of business based on company
expense reimbursement policies in effect from time to time. Your eligible expense budget will
be established by you and the Company each Fiscal Year. Receipts must be in a form reasonably
satisfactory to Lifetouch and in compliance with applicable requirements of the taxing
authorities.

IV.      OTHER

       Compensation and the car allowance will be reduced by applicable payroll taxes and other
authorized deductions. Compensation and sales expectations will be reviewed on an annual basis.
The Company reserves the right to change or amend this Exhibit from time to time as business
conditions warrant.

          You will be entitled to participate in the fringe benefit and employee benefit plans that
Lifetouch maintains for employees in comparable positions in accordance with your eligibility
under the terms of those plans as in effect from time to time. The Company reserves the right to
alter, amend or modify its benefit plans at any time in its sole discretion.

Effective Date of this Exhibit A: July 1,2010. Business that delivers before June 30, 2010 will
not be subject to the terms of this Exhibit ("F10 Business"). The F10 compensation plan
continues to apply to F10 Busmess.

LIFETOUCH NATIONAL SCHOOL
STUDIOS INC.                                                             EMPLOYEE




Date                                                                     Date
S:\fonnsMnss\yeaibooks\ yearbook sales icp comp exhibit 5-21-10 marked




                                                                   3
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 43 of 104




                   Exhibit 4
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 44 of 104




                           LIFETOUCH NATIONAL SCHOOL STUDIOS INC.
                         SALES PROFESSIONAL EMPLOYMENT AGREEMENT

        This Sales Professional Agreement ("Agreement") is entered into between Lifetouch National
School Studios Inc., a Minnesota Corporation ("Lifetouch" or "Company") and Alex Wilson
("Employee" or "you"). The effective date of this Agreement is the date of the Employee's signature.
("Effective Date").

        In consideration of Employee's (1) employment with Lifetouch, (2) annual salary and/or
incentive earning opportunities, (3) access to technical knowledge, specialized equipment, training
and sales techniques, and (4) access to the Company's Confidential Information and Customers (as
defined below). Employee agrees as follows;


       1.      Duty af Lovaltv. While an employee of Lifetouch, you are expected to perform your
duties and conduct Lifetouch business in a lawful and professional manner in the best Interests of
Lifetouch. During employment, you will devote full working time and attention exclusively to your
responsibilities as an employee and will not provide services or products of any kind or engage in any
business activity that will interfere with your duty of loyalty to Lifetouch.


2.     Compensation. You will be paid for services as described on the attached Exhibit A, as
modified from time to time,


3.      Equipment. Lifetouch will provide equipment and materials for you to use to perform Job
duties for Lifetouch. Lifetouch equipment and materials (both referred to as "Company Owned
Materials") are to be used exclusively for Lifetouch business and according to Lifetouch's set up and
operating procedures. All repairs, alterations and modifications to Company Owned Materials must
be authorized in advance by your manager and performed only by authorized Lifetouch specialists.
You understand and agree that Company Owned Materials and data, including images saved on or
generated from the Company Owned Materials ("Data") are the sole and exclusive property of
Lifetouch. You agree to safeguard Company Owned Materials and Data, keeping them secure from
access and use by unauthorized persons, damage and theft. You are responsible for the condition of
the Company Owned Materials, except for normal wear and tear, and for damages caused by any
unauthorized use or loss. You agree to Immediately report any loss or theft of Company Owned
Materials or Data and assist in promptly filing a police report. Lifetouch will maintain an inventory of
 the Company Owned Materials under your control. This inventory will be conclusive and binding
 upon you and Lifetouch. You agree to Immediately deliver to Lifetouch, upon written request, all of
 the Company Owned Materials provided to you.


 4.      Banking and Sales Proceeds. All sales proceeds received by you must be immediately
 deposited in a Lifetouch designated bank account or forwarded to a location directed by the Lifetouch
 Finance Department. You will not, under any circumstances, commingle sales proceeds with personal
 funds, borrow from or deposit sales proceeds in an account other than a Lifetouch authorized bank
 account.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 45 of 104




5.     Authority tg Bind the Company. You are not authorized to: (1) sign a lease or purchase
equipment or materials in the name of Lifetouch without the prior written approval of an officer of
Lifetouch; and/or (2) acknowledge or accept any summons, complaint or other legal service of process
on behalf of Lifetouch. All sales contracts are subject to approval by Lifetouch. All telephone
numbers, website addresses, email addresses, domain names, fax numbers and data lines used in
conducting Lifetouch business must be in Lifetouch's name and under Lifetouch's control except as
otherwise permitted by the Lifetouch Electronic Communications and Systems Policy.


        6.      Protection af CanfirifintiaL Proprietary and Trade Secret Information. For many
years, Lifetouch has made significant investments to establish a successful photography business,
famous brand name, and valuable customer and employee base. Lifetouch's Confidential Information
(as defined below) has independent economic value to Lifetouch because it Is not generally known to
the public. As a result, it is imperative to the continued success of Lifetouch that Confidential
information is protected and kept confidential.


a.    Definition af Confidential Information. Confidential Information ("Confidential Information")
means both Proprietary Information and Personal Information.

b.     Definition of Proprietary Information. Lifetouch Proprietary Information ("Proprietary
Information") means all nonpublic information (in tangible or intangible form) arising from, relating to
or in the possession of Lifetouch including but not limited to: technical information such as trade
secrets, trade secret processes or devices, know-how, technology, data, software, formulas,
inventions (whether or not patentable or copyrighted), specifications and characteristics of products
or services planned or being developed, and research subjects, methods and results; business
information such as costs, profits, pricing, commissions, scheduling, training, policies, markets, sales,
suppliers, customers, contracts, product plans, and marketing plans or strategies, financial reports
and projections, production methods, techniques and volume; human resources information such as
employment policies and practices, personnel, information and files, compensation and employee
benefits; and other information not generally disclosed by the Company to the public.


 c.      Definition sf Personal Information. Personal Information ("Personal Information") includes
 any individually identifiable information provided to Lifetouch by customers, potential customers and
 employees and third parties in confidence, which may include but is not limited to personally
 identifiable information or transactional data such as credit card or bank account information.

 d.     Ownership. Lifetouch Proprietary Information is owned by Lifetouch.


 e.       Maintain Confldentlalitv. At all times during and after your employment with Lifetouch, you
 will maintain all Lifetouch Confidential Information in the strictest confidence and will not, directly or
 indirectly, disclose or make Lifetouch Confidential Information available to any unauthorized person
 or entity or use it for your own personal benefit. Lifetouch Confidential Information may be disclosed
 only to Lifetouch employees who need to know it and who have signed a confidentiality agreement.
 Lifetouch Confidential Information may only be used as required to carry out your employment duties
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 46 of 104




and for no other purposes whatsoever. You agree to follow all Company safeguards and procedures
to protect Llfetouch Confidential Information from unauthorized access or disclosure.

               f.     da Solicitation of llfetouch Employees. During your employment with
Llfetouch and for a period of eighteen (18) months following termination of your employment with
Llfetouch for any reason, you will not, directly or indirectly, either as an individual for your own
account or on behalf of any other person or persons, corporation, partnership or other entity: (i)
encourage or solicit any employee, consultant or representative who worked for Llfetouch at any time
within the last six (6) months of the date of your termination to leave Lifetouch for any reason, nor
will you solicit such person's services; (ii) assist any other person or entity in such encouragement or
solicitation; or, (iii) otherwise interfere with the relationship any employee, consultant or
representative has with Lifetouch.


g.      da Solicitation of Customers. During your employment with Lifetouch and for a period of
eighteen (18) months following termination of your employment with Lifetouch for any reason, you
will not: (i) solicit the business or patronage of any Customer for any Competing Business; (ii) divert,
entice, or otherwise take away from Lifetouch the business or patronage of any Customer, or attempt
to do so; or, (iii) solicit or induce any Customer to terminate or reduce its relationship with Llfetouch.
"Customer" means any prospective, present or past customer, vendor, supplier or business partner of
Lifetouch with whom you, or anyone under your direct control or supervision, had contact with as
part of your job responsibilities with Lifetouch at any time during the last two (2) years of your
employment with Lifetouch. "Competing Business" means the business of soliciting, marketing,
merchandising, promoting, and/or providing professional daycare and pre-school, student, staff and
administration, school activity, sports, leagues and associations, class reunion, prom and dance.
Identification cards, memory book and yearbook photography and photography-related, products or
services.


h.      Cifl Unfair Competition. You agree that the unauthorized use, disclosure or sale of Lifetouch
Confidential Information is unfair competition. You also agree that unauthorized solicitation of
Lifetouch employees and/or Lifetouch customers during your employment and following termination
of your employment is unfair competition. You promise and agree not to engage in unfair competition
with Lifetouch.


 i.      Former Employers' Confidential Information. You will not improperly use or disclose to any
 Lifetouch employee, agent or contractor any confidential or proprietary information (including the
 substance of any unpublished patent applications or invention disclosures] belonging to any of your
 former employers or any other person or entity to which you owe a duty of non-disclosure.


         7.     Return of Property. Upon request of Lifetouch or upon termination of your
 employment for any reason, you agree to promptly deliver to Lifetouch all Lifetouch Property.
 "Lifetouch Property" includes all property used in connection with the business of Lifetouch including
 but not limited to. Confidential Information, Company Owned Materials and Data, merchandise,
 proceeds of Lifetouch business, all business forms, calendars, stationary and materials containing
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 47 of 104




Personal and Proprietary Information, and all copies, summaries or compilations in any form Including
electronic, paper or other media in your possession or under your control in any location, including on
personal device(s).


       8.      Remedies. You acknowledge and agree that any breach of this Agreement by you will
cause Lifetouch irreparable injury for which there is not an adequate remedy at law. Therefore, you
expressly agree that Lifetouch is entitled to injunctive relief in addition to any other remedies
available to it in order to prevent damages resulting from a breach of this Agreement. You agree that
in the event you are found to have breached (or threatened to breach) any provision of this
Agreement, you will be liable to Lifetouch for reasonable attorneys' fees and costs incurred in
enforcing this Agreement.


        9.       Accounting/Return of Profits. You acknowledge and agree that any breach of this
Agreement will result in damage to Lifetouch which will be difficult to precisely ascertain. Therefore,
you agree to provide Lifetouch with a monthly accounting of all sales made by you directly or
indirectly in violation of this Agreement and to pay Lifetouch, on a monthly basis, all profits earned by
you or your new employer in the event of a breach.


10.     Portrait Release. As a Lifetouch employee, you may be photographed or recorded for use in
promotional and other materials. You irrevocably authorize Lifetouch, its affiliated companies,
agents, assigns and licensees ("Companies") to reproduce, display, publish, distribute, transmit and
otherwise use and publish your image and/or voice or other recording, both during and after your
employment ends in whole, in part or In composite, with or without your name, in any media to
promote the Companies' business without reservation and you release the Companies from any
claims relating thereto.

         11.       Severability. You agree that In the event any provision of this Agreement is found to
 be invalid, it is considered severable and will not invalidate, hinder or impair the binding nature and
 effect of any other paragraph or provision in the Agreement. You and Lifetouch agree that any court
 of competent jurisdiction may modify any unlawful provision of this Agreement in order to make the
 provision valid, reasonable and enforceable.


        12.     Entire Agreement ami Modifications. This Agreement and Exhibit A attached hereto
 expressly supersedes any previous written or oral agreements between you and Lifetouch relating to
 employment, but does not eliminate any outstanding indebtedness. It represents the complete
 understanding between you and Lifetouch and may only be modified by a written agreement signed
 by you and an Officer of Lifetouch. No oral waiver, amendment or modification shall be effective
 under any circumstances whatsoever.

          IB.   Successors and Assigns. This Agreement Is binding upon and enforceable by Lifetouch
 and its successors and assigns. This Agreement is binding upon you, and is personal to you and may
 not be assigned to any other person or entity.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 48 of 104




         14. fiovamlng flUl                Venue,    the valfdfty. enfprceabllltv, construCtfofi and
 Interpretation of this Agreement are governed by the laws of the State of Minnesota. In the event a
 dispute arises regarding this Agreement, the Parties will submit to the jurisdiction of the federal and
 state courts of the State of Minnesota. You expressly waive any objection asto jurisdiction or venue
 in the state and federal courts located In Minnesota.

 15.    SurWIvat. The terms df paragraphs 6, 7,8,10,11,13 and 14 will survive the termination of
 your employment by Ufetouch for whatever reason and remain in full force and effect

        16.   AthVyill Ehmlowttiwit THIS AGREEMENT IS NOT A GUARANTEE OR PROMISE DF
 EMPLOYMENT FOR A DEFINITE PERIOD OF TIME, AND YOUR EMPLOYMENT WITH UFETOUCH IS
 "AT-WILL" AND MAY RE TERMINATED BY EITHER PARTY AT ANYTIME, WITH OR WITHOUT CAUSE AND
 WITH OR WITHOUT NOTICE.

 By signing this Agreement,you attest that you have carefully read and considered all provisions of this
 Agreement and acknowledge that all of the obligations set forth herein are fair and reasonably
 required to protect lifetouch's Interests.

 IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the date of the
 Employee's signature below.




  Date;
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 49 of 104




                                  EXHIBIT A
                    LIFETOUCH NATIONAL SCHOOL STUDIOS INC.
                SALES PROFESSIONAL EMPLOYMENT AGREEMENT
                     Compensation Plan for Fiscal Year 2016
                                 Alex Wilson

I.      DEFINITIONS
Unless otherwise defined below, capitalized terms in this Exhibit have the same meaning as
defined in the Sales Representative Employment Agreement (the "Agreement") between you and
Lifetouch.

Yearbook Gross Commissions are calculated based on (a) yearbooks sold by you during the Fiscal
Year applying the applicable publishing year's yearbook pricing tools, e.g. Volumes Yearbook Pricing
Tool and State of Create Electronic Pricing Grid, and (b) commercial printing sales sold by you in
excess of the price quoted from the Lifetouch commercial business group as shown on the books and
records of Lifetouch.


Yearbook Customer Incentives are expenses not included in the Yearbook Pricing Tool or Electronic
Pricing Grid that are incurred on behalf of the customer for e.g. computers, cameras, software,
hardware, candid photography services, referral bonuses, workshop fees and other expenditures
as shown on the books and records of Lifetouch.

Yearbook Net Commissions are Gross Commissions minus Customer Incentives and third party
collection fees.

Sales Professional Commission Rate is the commission rate applied to Portrait Net Sates or Yearbook
Net Commissions to calculate your compensation for program sales as established by the Company.
                     Yearbooks from HN in 2015                     90.00%
                     Yearbooks new 2016 and beyond                 70.00%

 Earned Commission is Portrait Net Sales and Yearbook Net Commission multiplied by Sales
 Professional Commission Rate for the accounts assigned to you, Commission is considered earned
 when yearbooks are delivered and the invoice has been paid in full and/or all portrait sales and
 services are delivered and all sales receipts have been deposited and commissions paid to the
 school.

 If a contract or event is cancelled prior to execution, any commission previously paid to you on that
 particular Job will be adjusted against future unearned commissions.

 Advanced Commission is an amount paid to you in regular bi-weekly installments in advance based
 upon your forecasted or expected commissions for the Fiscal Year. Advanced Commission amounts
 are based on a percentage of forecasted or expected sales and prior fiscal year collections by you in
 the prior Fiscal Year. During the annual Territory budget process the amount of Advanced
 Commission will be established. The amount of your Advanced Commission payments may be
 adjusted during the Fiscal Year, depending on actual and forecasted commission. Your current
 Advanced Commission rate is 85%.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 50 of 104




Settlement is the amount of earned commission in excess of the advanced Commission that is paid at
the end of each season.

Fiscal Year means Lifetouch's Fiscal Year which begins on July 1 and ends on June 30.

II. COMPENSATION
You are classified as an exempt outside sales representative and, your compensation consists entirely
of Earned Commission. Lifetouch reserves the right to modify commission rate at anytime at its sole
discretion. Changes to commission rates will be announced in advance of the effective date. Special
bonus or incentive plans may be announced by the Company from time to time as well.

As of the effective date, you will be paid Advanced Commission as outlined below, payable in 26
bi-weekly installments less applicable payroll taxes and other authorized deductions. Expected total
compensation is calculated based on your target Net Commission multiplied by your Sales
Professional Commission Rate.

Expected total compensation is calculated based on your target Yearbook Net Commissions multiplied
by your Sales Professional Commission Rate.
                              Yearbook Net Commissions
        Multiplied by (X)     Sales Professional Commission rate
        =                      Expected Total Commission
        Multiplied by (X)     Advanced Commission Rate
        a                      Expected Annual Advanced Commission
        Divided by {/)         26 Pav Periods
        =                      Bl-Weekly Advanced Commission

Your Year End Commission Settlement will be calculated as follows:
                                     Gross Commissions
          Reduced by (-)             (Customer Incentives!
          =                          Yearbook Net Commissions
          Multiplied by (X)          Sales Professional Commission Rate
          =                          Earned Commission
          Reduced by (-)             (Advanced Commission Including Investment Commlsslonl
          =                          Fiscal Year Settlement

 Commission calculations are subject to final reconciliation by Lifetouch. You may calculate
 Commission status on an interim, unaudited basis from the Lifetouch reporting systems which can be
 reviewed with your Territory Manager.

 June 30 is the end of the Company's Fiscal Year and once company information Is verified and
 commissions are reasonably calculable, Ufetouch will reconcile Earned Commission against Advanced
 Commission for the completed Fiscal Year; typically by August 15th. If you are in a debit position at a
 commission settlement date, the excess Advanced Commission above Earned Commission must be
 reconciled by reducing future Commission Advances or otherwise repaid to Lifetouch upon written
 demand. By signing this Exhibit, you agree that if you are in a debit position and your employment
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 51 of 104




 ends you authorize Ufetouch to withhold all excess advance commission paid to you from your final
 paycheck or any unreimbursed expense payments owed to you by Ufetouch.

 In the event of any dispute, Ufetouch's reports as produced In the ordinary course of business,
 including without flmitatlon die Commission Reports shall be determinative.

 NL         EXPENSES
 Vou will be provided with an automobile allowance In the amount of $6,500to include toll expenses
 pet Fiscal Year, payable In substantlaliy equal bi-weekly Installments.

 You will be reimbursed for actual expensesincurred In the ordinary course of business based on
 company expense reimbursement policies and subject to approval by your manager. Receipts must
 he in a form reasonably satisfactory to Ufetouch and In compliance with applicable requirements of
 tax authorities. Expense reimbursement Is not considered taxable income to you and is not reflected
 in your annua) W2 wages.

  IV.       OTHER                                                                        .
 The compensation described above is contingent upon meeting specific performance expectations
 and continuous employment through the periodsspecified.

  If your employment as a Sates Professional ends prior to the end of Fiscal Year, for any reason,
  whether by you or by Ufetouch, you will be paid your Earned Commission as of your last day of
  employment when results are available and the commission Is reasonably calculable.

  The performance period for this compensation plan is Fiscal Year2016 (July 1,2015-June 30,2016).
  Compensation and sales expectations will be reviewed on a semi-annual basis. The company retains
  the right to automatically renew or to change the provisions of this agreement upon reasonable
  notice to you.

  This Exhibit amends only Exhibit A of the Sales Employment Agreement, which otherwise remains In
  full force and effect.
  By signing below, I acknowledge that;

        a. I haYe read, understand and agree to the terms of this Exhibit A
        b. I am aware that Ufetouch reserves the right to modify commission rates at anytime at its sole
           discretion.
        c. I agree that I will be paid advance commission and if my employment ends I authorize
           Ufetouch the right to recover over-payments of unearned commission paid to me by
           withhotdlng alt monies due to me by Ufetouch. I agree to reimburse Ufetouch In the event
           that any withholdings are Insufficient tocover the overpayments to me through payroll
           deductions and any other sums owed to me by the company including expense reports.


  Employee Signature:      mvw-     \Nj jXalAyP'          Date;    Hid'*'
  Manager Signature:                                      Date:
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 52 of 104




                                                              FORECAST
                                                              Renewed HN FORECAST
                                                               Territory New business   SETTLEMENT

 Yearbook Estimated Commission                              i     lesfloo      10.000
 Actual Year End: Yeaifoook Commission Released in Per.                                     165,0(K)].
   Customer Incentives                                              3.000^"                   3,0001
   Bad Debt Adjustments
 Yearbook Net Commission                                          162.000      10,000       162,000
                                Sales Pro Commission Rats§
                           Sales Pro Estimated Commission        6145.800      $7,000       145.600
                                Advanced Commission Rate_        85%
                           Sales Pro Advanced Commission         $123,930                   HlOfiOj-
                                   # of pay periods in a year_    26
                                    Paid on bi-weekly check        $4,767

                             Year-End Settlement to be Paid                                  28,800
 'Addendum to Exhibit A
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 53 of 104




                      Exhibit 5
                     Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 54 of 104


2/7/2019                                                                                 FedEx Ship Manager - Print Your Label(s)


       Fed                     Shipment Receipt

   Address Information
   Ship to:                                Ship from:
    Attn. Legal Department                  Sara Motzko
    Walswoith Yearbooks                     Lifctouch Inc.
    306 N Kansas Avenue                     11000 Viking Drive 400 West

    MARCELINE, MO                           Eden Prairie, MN
    646S8                                   5S344
    US                                      US
    800-369-2646                            9528264942


    Shipment Information:
    Tracking no.: 774419447455
    Ship dale: 02/07/2019
    Estimated shipping charges: 9.56 USD

   Package Informatioii
   Pricing option: FedEx Standard Rate
   Service type; FedEx Express Saver
   Package type: FedEx Envelope
   Number of packages: I
   Total weight: 0.10 LBS
   Declared Value: 0.00 USD
   Special Services-.
   Pickup/Drop-off; Drop off package at FedEx location

    Billing Information:
    Bill transportation to; LNSS-397
    Your reference; A. Wilson
    P.O. no.:
    Invoice no.:
    Department no.:




     ThenK you for shipping online with FodEx ShtpMansgor at fodox.com.

    Please Note
   M h f^ on**FdCEx8»toIV*b reoovwtire NiSEi tothor*^
   ""mMftfltOOorMMTiodatftfKfaMfAw.ruoMnrccRnoicuMdar-'"
                                                                  tnyb«k indt)^Mitotedelay.
                                                                       —— *
                                                                                      viUnctv
                                                                                            oi rwd»»»py
                                                                                          ——*
                                                                                                   pe*a^.Iw elley.y
                                                                                                                ukkraidrdcxmtkx.
                                                                                                                     how NersUurdooo
                                                                                                                        —"
                                                                                                                                 pmCLyoudodaKa
                                                                                                                                 —
                                                                                                                                      ttcmeye eeitA wdw
   r>ocrmioedltOOw^»g»1i»(5d»dm«at^R«coa«rTC»xx^<xim«dmt^at»w<ertK2to«».ht«i>Txyncartj>qac«taVgorar^YAt^BliODO.*».>»m<>v,piM5(raff^fen>yie>M *
                                                                                                                                                      elwanbm
                                                                                                                                                            aMBondtfrnro*.
                                                                                                                                                               ol d«meg» doaximel ym*•OmI bu••and—
                                                                                                                                                                                                 da•Mp (Mm. UdMon*
                                                                                                                                                                                                          -- - -
   *On
     b(Ml OMtattc
           OMtsAtcCowA MBMaKiaM
                             BRilntlifMEa
                                     MCaSdftln
                                          SMlotwkb
                                                (Md>lerto imSk
   7>y«abttMtflc<*riqcrimq»raf>bd<gfcnrtt»«rtfw»(ft^(M^l54yourtf»aTmrl (XgwiriiJwnaycx»/ti«»<dtym3kidw4l^<>^abortKindo»mt^^




 httpsJ/www.fedex.com/shlpplng/8hIpni8ntConfirmaaonActlon.handle7method=doContlnue
           Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 55 of 104




                                                                                                              Lifetouch.
                                                                                                                                      Rex L. Buxton
                                                                                                                        Associate General Counsel


                                                                                                                                   Tel 952,626.5645
                                                                                                                                   Fax 952.221.3278
                                                                                                                              rbuxton@lifelouch.com

February 7,2019


via federal express
Walsworth Yearbooks
306 N Kansas Avenue
Marceline, MO 64658

        Re: Lifetouch National School Studios, Inc. / Alex Wilson

Dear Sir or Madam:

This office serves as general counsel to Lifetouch National School Studios Inc. Enclosed please find a copy of
a letter sent to Walsworth Yearbooks employee Alex Wilson regarding the Lifetouch National School Studios
Inc. Sales Professional Employment Agreement that he signed.

We are providing this letter to you to ensure that your company is aware of the terms and conditions of Mr.
Wilson's Employment Agreement with Lifetouch.

Lifetouch will monitor this situation very carefully and to the extent that Mr. Wilson breaches his Agreement
and causes damage to Lifetouch, we will pursue all available legal remedies against Mr. Wilson and Walsworth
Yearbooks.

If you would like to discuss this matter please feel free to contact me directly. My number is (952) 826-5645.

Thank you for your attention to this matter.




                                                                      Rex Buxton




M:\Departmem SharesMegal DepartmentXEmployee Relatlon5\Non-Compete\School$ (LNSS)\Wllson, Ale* (Feb 2019)\2.7.19 Itf to Walsworth YB.docx



       LIFETOUCH irJC           OFFICE OF GENERrtl. CCUMSEL >              11000 Vihuuj Drive Eden I'mme MN 5S3J.I
             Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 56 of 104




                                                                                                               Lifetouch.
                                                                                                                                        Rex L Buxton
                                                                                                                          Associate General Counsel


                                                                                                                                      Tel 952.826 5645
                                                                                                                                      Fax 952.221.3276
                                                                                                                                rbuxton© lifetouch com

February 7,2019


via federal express
Alex Wilson
59 High Street
Amesbury, MA 01913

Dear Mr. Wilson;

This office serves as general counsel to Lifetouch National School Studios Inc. ("Lifetouch" or "Company"),
your prior employer. As you know, your employment with Lifetouch ended October 16,2017. It has come to
our attention that you may be in violation of your Sales Professional Employment Agreement ("Agreement") by
soliciting former accounts that you called on/serviced within your Lifetouch sales territory and assisting your
current employer in obtaining such accounts.

Lifetouch hereby demands you cease and desist in all activities in violation of your Agreement. Attached for
your information is a copy of tire Agreement that you signed April 17,2015.

Please respond to this letter on or before Thursday, February 14,2019 confirming that you will abide by the
conditions of your Employment Agreement.

Lifetouch will continue to monitor your activities and to the extent that you breach your Agreement and cause
damage to Lifetouch the Company will pursue all available legal remedies against you without further notice.

By copy of this letter we are providing a copy of your Agreement to your employer.




                                                                        Rex Buxton


cc: Walsworth Yearbooks




 M:\Department Shares\legal Department\Employee Relations\Non-Compete\Schools (LNSS)\Wllson, Alex(Feb 2019)\2.7.19 Ur to Wilson.doc




                                                                            11000 Vikiiifj Dnve EdPO Prmno MN 553-U
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 57 of 104




                               UFETOUCH NATIONALSCHOOL STUDIOS INC
                             Mm BOIBSISMAk HWP^YM^WT ASMflVIBNT

            This Sales Professional Agreement ("Agreement") is entered into between Ufetouch National
    School Studios Inc., a Minnesota Corporation ("Ufetouch" or 'Company") and Alex Wilson
    ("Employee" or "you"). The effective date of this Agreement is the date of the Employee's signature.
    ("Effective Date").                •

.           In consideration of Employee's (1) employment with Ufetouch, (2) annual salary and/or
    incentive earning opportunities, .(3) access to technical knowledge, specialized equipment, training
    and sales techniques, and (4) access to the Compan/s Confidential Information and Customers (as
    defined below), Employee agrees as follows:                     .                               .

         1.        Duty si lovaitv. While an employee of Ufetouch, you are expected to perform your
. duties and conduct Ufetouch business in a lawful and professional manner In the best Interests of
  Ufetouch. During employment, you will devote full working time and attention exclusively to. your
  responsibilities as an employee and will not provide services or products of any kind or engage in any
  business activity that wilt Interfere with your duty of loyalty to Ufetouch.

    2.     Compensation. You will be paid for services as described on the attached Exhibit A, as
    modified from time to time.                       .                                 .

    3.      Equipment. Ufetouch will provide equipment and materials for you to use to perform job
    duties for Ufetouch.' Ufetouch equipment and materials (both-referred to as "Company Owned
    Materials") are to be used exclusively for Ufetouch business and according to Ufetouch's set up and
    operating procedures. All repairs, alterations and modifications to Company Owned Materials must
    be authorized In advance by your manager and performed only by authorized Ufetouch specialists.
    You understand and agree that Company Owned Materials and data. Including Images saved on or
    generated' from the Company Owned Materials ("Data") are the sole and exclusive property of
    Ufetouch. ° You agree to safeguard Company Owned Materials and Data, keeping them secure from
    access and use by unauthorized persons, damage and theft. You are responsible for the condition of
    the Company Owned Materials, except for normal wear and tear, and for damages caused by any
    unauthorized use or loss. You agree to immediately report any loss or theft of Company Owned
     Materials or Data and assist In promptly filing a police report. Ufetouch will maintain an inventory of
    tire Company Owned Materials under your control. This inventory will be conclusive and. binding
     upon you and Ufetouch. You agree to Immediately deliver to Ufetouch, upon written request, all of
     the Company Owned Materials provided to you.                      .•       .

     4.     • Banking and Sales Proceeds. All sales proceeds received by you must be Immediately
     deposited in a Ufetouch designated bank account or forwarded to a location directed by the Ufetouch
     Finance Department. You will not, under any circumstances, commingle sates proceeds with personal
     fends, borrow from or deposit sales proceeds in an account other than a Ufetouch authorized bank
     account.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 58 of 104




 5.     Authority jg Bind Jha Cornaany. You are not authorized to: (1) sign a lease or purchase
 equipment or materials in the name of Ufetouch without the prior written approval of an officer of
 Ufetouch; and/or(2) acknowledge or accept any summons, complaint or other legal service of process
 on behalf of Ufetouch. All sales contracts are subject to approval by Ufetouch. All telephone
 numbers, website addresses, email addresses, domain names, fax numbers and data lines used In
 conducting Ufetouch business must be in Ufetouch's name and under Ufetouch's control except as
 otherwise permitted by the Ufetouch Electronic Communications and Systems Policy.

         6.      Protection 2f figflfldantlaL Pronrtetarv and. Trade Secret Information. For many
 years, Ufetouch has made significant Investments to establish a successful photography business,
 famous-brand name, and valuable customer and employee base. Ufetouch's Confidential Information
 (as defined below) has Independent economic value to Ufetouch because h is not generally known to
 the public. As a result, It Is Imperative to the continued success of Ufetouch that Confidential
 Information is protected and kept confidential.

 a.    BeflaMaa o* Confidential information. Confidential Infonratlon ("Confidential Information")
 means both Proprietary Information and Persona) Information.                              °

 b.      Definition of Proprietary information. Ufetouch Proprietary Information CProprietary
 Informatfon") means all nonpublic Information (in tangible or Intangible form) arising from, relating to
 or In the possession of Ufetouch Including but not limited to: technical Information such as trade
 secrets,' trade secret processes or devices, know-how, technology, data, software, formulas.
 Inventions (whether or not patentable or copyrighted), specifications and characteristics of products
 or services planned or being developed, and research subjects, methods and results; business
 information such as costs, profits, piidng, commissions, scheduling,'training, policies, markets, sales,
 suppliers, customers, contracts, product plans, and marketing plans or strategies, financlai reports
 and projections, production methods, techniques and volume; human resources Information such as
 employment policies and practices, personnel, information and flies, compensation and employee
  benefits; and other Information not generally disclosed by the Company to the public

 c       Definition gf Personal Information. Personal Information ("Personal Information") Includes
 any Individually Identifiable information provjded to Ufetouch by customers, potential customers and
 employees and third parties in confidence, which may Include but Is not limited to personally
 Identifiable information or transactional data such as credit card or bank account information.

  d.     Ownershln. Ufetouch Proprietary Information is owned by Ufetouch.                .

  e.       Maintain Confldentlalttv. At all times during and after your employment with Ufetouch, you
  will maintain all Ufetouch Confidential Information In the strictest confidence and will not, directly or
  indirectly, disclose or make Ufetouch Confidential Information available to any unauthorized person
  or entity or use It for your own personal benefit Ufetouch Confidential Information may be disclosed
  only to Ufetouch employees who need to know It and who have signed a confidentiality agreement.
  Ufetouch Confidential Information may only be used as required to carry out your employment duties
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 59 of 104




and for no other purposes whatsoever. You agree to follow all Company safeguards and procedures
to protect Ufetouch Confidential Information from unauthorized access or disclosure.

                 f.     M Solldtatlon flf Ufatoueh Emalovees. During your employment with
Ufetouch and for a period of eighteen (18) months.followlng termination of your employment with
Ufetouch for any reason, you will not, directly or indirectly, either as an Individual for your own
account or on behalf of any other person or persons, corporation, partnership or other entity: (I)
encourage or solicit any employee, consultant or representative who worked for Ufetouch at any time
within the last six (6) months of the date of your termination to leave Ufetouch for any reason, nor
will you solicit such person's services; (11) assist any other person'or entity In such encouragement or
solicitation; or, (III) otherwise Interfere with the relationship any employee, consultant or
representative has with Ufetouch.

g.      Mft Sollchatton of Customer*. During your employment with Ufetouch and for a period of
eighteen (18) months following termination of your employment'with Ufetouch for any reason, you
will not: (I) solicit the business or patronage of any Customer for any Competing Business; (II) divert,
entice, or otherwise take away from Ufetouch the business or patronage'of any Customer, or attempt
to do so; or, (ill) solicit or Induce any Customef to terminate or reduce its relationship with Ufetouch.
"Customer" means any prospectlve,.present or past customer, vendor,-supplier or business partner of
Ufetouch with whom you, or anyone under your direct control or supervision, had contact with as
part of your job responsibilities with Ufetouch at any time during the last two (2) years of your
employment with Ufetouch. "Competing Business" means the business of soliciting,' marketing,
merchandising) promoting, and/or providing professional daycare and pre-school, student, staff and
administration, school activity, sports, leagues and associations, class reunion, prom and dance,
Identification cards, memory book and yearbook photography and photography-related, products or
services.'

 h. fijfi   Unfair Competitton. You agree that the unauthorized use, disclosure or sale of Ufetouch
 Confidential Information Is unfair competition. You also agree that unauthorized solicitation of
 Ufetouch employees and/or Ufetouch customers during your employment and following termination
 of your employment is unfair competition. You promise and agree not to engage In unfair competition
 with Ufetouch.

 I.     Former Employers' confldeiillai infarmatlBn. You will not Improperly use or disclose to any
 Ufetouch employee, agent or contractor any confidential or proprietary Information (including the
 substance of any unpublished patent applications or Invention disclosures) belonging to any of your
 former employers or any other person or entity to which you owe a duty of non-disclosure.

        7.      Return fit Proaaitv. Upon request of Ufatoueh or upon termination of your
 employment for any reason, you agree to promptly deliver to Ufetouch all Ufetouch Property.
 "Ufetouch Property" includes all property used in connection with the business of Ufetouch Including
 but not limited to. Confidential Information, Company Owned Materials and Data, merchandise,
 proceeds of Ufetouch business, ail business forms, calendars, stationary and materials containing
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 60 of 104




Personal and Proprietary Information, and ail copies, summaries or compilations in any form including
electronic, paper or other media in your possession or under your control In any location, Including on
personal device(s).

        8.       RamedtM. You acknowledge and agree that any breach of this Agreement by you will
cause Ufetopch Irreparable Injury for which there is not an adequate remedy at law. Therefore, you
expressly agree that Ufetouch Is entitled to injunctive relief in addition to any other remedies
available to it in order to prevent damages resulting from a breach of this Agreement. You agree that
in the event you are found to have breached (or threatened to breach) any provision of this
Agreement, you will be liable to Ufetouch for reasonable attorneys' fees and costs Incurred In
enforcing this Agreement

         9.       Atcountlng/Retum of Profits. You acknowledge and agree that any breach of this
 Agreement will result In damage to Ufetouch which will be difficult to precisely ascertain. Therefore,
 you agree to provide Ufetouch with a monthly accounting of all sales made by you directly or
 indirectly in violation of this Agreement and to pay Ufetouch, on a monthly basis, all profits earned by
 you or your new employer In the event of a breach.                       '

 10. -   Portrait Release. As a Ufetouch.employee, you may be photographed or recorded for use In
 promotional and other materials. You Irrevocably authorize Ufetouch, Its affiliated companies,
 agents, assigns and licensees ("Companies'') to reproduce, display, publish, distribute, transmit and
 otherwise use and publish your image and/or voice or other recording, both during and after your
 employment ends In whole, In part or In composite, with or without your name, In any media to
 promote the Companies' business without reservation and you release the Companies from any
 claims relating thereto. .                                      '         °

         11.       SeverablHtv. You agree that in the event any provision of this Agreement isfound to
 be Invalid, It Is considered severable and will not Invalidate, hinder or Impair the binding nature and
 effect of any other paragraph or provision in the Agreement. You and Ufetouch agree that any court
 of competent Jurisdiction may modify any unlawful provision of this Agreement in order to make the
 provision valid, reasonable and enforceable.

        1Z.     Entire Aereamem and MfldlitaflfllU. This Agreement and Exhibit A attached hereto
 expressly supersedes any previous written or oral agreements between you and Ufetouch relating to
 employment but does not eliminate any outstanding Indebtedness. It represents the complete
 understanding between you and Ufetouch and may only be modified by a written agreement signed
 by you and an Officer of Ufetouch. No oral waiver, amendment or- modification shall be effective
 under any circumstances whatsoever.

          13.    Successors and Assigns. This Agreement Is binding upon and enforceable by Ufetouch
  and its successors and assigns. This Agreement Is binding upon you, and is personal to you and may
  not be assigned to any other person or entity.          .
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 61 of 104




           i&. ftBrtflitfff Uut V& VgnHfr the wW«y,                                          nod
   tnterp    ttoB of MiTsAgrefimerit are«owtn»l bythe lows of the SQta of Minn art In the events
   dispute ftbes regarding this A^empnti the pertiw wlirsvfamlt to the JurWIctfoaqfthe fedvarapd
   sttiB courts ttf thftS»tt of Minnesota. Vw ejqjrettly waive a«y ol^ofiiMte Jb/Wcthw etWAue
   (nthestste andfades]courts located In Minnesota.

   IS.    ggnftflit' Ihe rt  Of f   itaphs $, 7, 8,10,11^ 13 artd 14 wfll suwlve thetehnlrtatioh Of
   your ernpIaymBnttsyUfetouch fbrwhataver reason end remain In Cull force end effect

         %     smH &iimwh THIS AQREEMCNT IS NOT A &UAAANTE& OR MOMISE &
   EMPUJYMEMr FOR A DEFINITE PERIOD OF TIME, AND YOUR EMPLOYMENT WITH MFETOUCH 15
           and m MTmmm BY EfmeR PARTTAT AfiYtiME, wnnOR WWOW<A,USEAND
   WITH OR WITHOUT NOTICE,

   By slflntftR tWiAgreement voj/ attest .that you have^refyliy read end eomWcrcd eU provWons of tfrts
   Aereemfint end. ackrtowle^p that all Gf the obllgattbra set .forth herein' are fetnand reasouably
   retiredto prote<tUf^«h'6jntere?ts..

   IN WITNESS WHEREOF the Parties have caused thlsAercetneftttobe executed on the dote of the
   Employee'sslgnature^dow.




   Data:
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 62 of 104




                                    EXHIBIT A
                      UFETOUCH NATIONAL SCHOOL STUDIOS INC.
                  SALES PROFESSIONAL EMPLOYMENT AGREEMENT
                       Compensation Plan for Fiscal Year 2016
                                   Alex Wilson

 I.        DEFINITIONS
 Unless otherwise defined below, capitalized terms In this Exhibit have the same meaning as
 defined In the Sales Representative Employment Agreement (the "Agreement") between you and
 Ufetouch.

 Yearbook Gross Commissions are calculated based on (a) yearbooks sold by you during the Fiscal
 Year applying the applicable publishing year's yearbook pricing toots, e.g. Volumes Yearbook Pricing
 Tool and State of Create Electronic Pricing Grid, and (b) commercial printing sales sold by you in
 excess of the price quoted from the Ufetouch commercial business group as shown on the books and
 records of Ufetouch.


  Yearbook Customer Incentives are expenses not included in the Yearbook Pricing Tool or Electronic
  Pricing Grid that are Incurred on behalf of the customer for e.g. computers, cameras, software,
  hardware, candid photography services, referral bonuses, workshop fees and other expenditures
  as shown on the books and records of Ufetouch.

  Yearbook Net Commissions are Gross Commissions minus Customer Incentives and third party
  collection fees.

. Sales Professional Commission Rate Is the commission rate applied to Portrait Net Sales or Yearbook
  Net Commlssloris to calculate your compensation for program sales asestablished by the Company.
                       Yearbooks from HN In 2015                     SO.OOK
                       Yearbooks new 2016 and beyond                 70.0096

  Earned Commission is Portrait Net Sales and Yearbook Net Commission multiplied by Sales
  Professional Commission Rate for the accounts assigned to you. Commission Is considered earned
  when yearbooks are delivered and the invoice has been paid In full and/or all portrait sales and
  services are delivered and all sales receipts have been deposited and commissions paid to the
  school.                             .                     .

   If a contract or event Is cancelled prior to execution, any commission previously paid to you on that
   particular Job will be adjusted against future unearned commissions.

   Advanced Commission Is an amount paid to you In regular bi-weekly installments In advance based
   upon your forecasted or expected commissions for the Fiscal Year. Advanced Commission amounts
   are based on a percentage of forecasted or expected sales and prior fiscal year collections by you in
   the prior Fiscal Year. During the annual Territory budget process the amount of Advanced
   Commission will be established. The amount of-your Advanced Commission payments may be
   adjusted during the Fiscal Year, depending on actual and forecasted commission. Your current
   Advanced Commission rate Is 8596.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 63 of 104




 Settlement Is the amount of earned commission In excess of the advanced Commission that is paid at
 the end of each season.

 Fiscal Vear means Ufetouch's Fiscal Year which begins on July1and ends on June 30.

 «. COMPENSATION
 You are classified as an exempt outside sales representative and, your compensation consists entirely
 of Earned Commission. Ufetouch reserves the right to modify commission rate at any timeat its sole
 discretion. Changes to commission rates wID be announced in advance of the effective date. Special
 bonus or Incentive plans may be announced by the Company from time to time as well.

 As of the effective date, you will be paid Advanced Commission as outlined below, payable in 26
 bl-weekiy installments less applicable payroll taxes and other authorized deductions. Expected total
 compensation Is calculated based on your target Net Commission multiplied by your Sales
 Professional Commission Rate.

 Expected total compensation is calculated based on your target Yearbook Net Commissions multiplied
 by your Sales Professional Commission Rate.
                               Yearbook Net Commissions
         Multiplied by (X)     Sales Professional Commission rate
         >                     Expected Total Commission
         Multiplied by (X)     Advanced Commission Rate
         b                     Expected Annual Advanced Commission
         Divided by (/)        26 Pav Periods
         =                      Bl-Weekly Advanced Commission

 Your Year End Commission Settlement will be calculated as follows:
                                  Gross commissions
         Reduced by (•)           (Customer Incenttvesi
         a                        Yearbook Net Commissions
          Multiplied by (X)       Sales Professional Commission Rate
         =                         Earned Commission
           Reduced by (-)             (Advanced Cqmmlsslqn laclurilm Investment CPmmlsslftnl
           a                          Fiscal YearSettlement                 .

  Commission calculations are subject to final reconciliation by Ufetouch. You may calculate
  Commission status on an interim, unaudited basis from the Ufetouch reporting systems which can be
  reviewed with your Territory Manager.                                   -

  June 30 is the end of the Company's Fiscal Year and once company Information Is verified and
  commissions are reasonably calculable, Ufetouch will recondle Earned Commission against Advanced
  Commission for the completed Fiscal Year; typically by August ISth. If you are In a debit position at a
  commission settlement date, the excess Advanced Commission above Earned commission must be
  reconciled by reducing future Commission Advances or otherwise repaid to Ufetouch upon written
  demand. By signing this Exhibit, you agree that If you are In a debit position and your employment
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 64 of 104




  end* you authortieUfetouch t»withhold ail excess advance cbmmls^on paid10 ytni from your final
  paycheck orany unreimbursed expensepayments owed to you by Ufetouch.

  In the event of any dispute-, lifetbudi's reports as produced In the ordinary course of business,
  Inducing without Dmltadon theCotnminlpn Reportsshall bedeterrnlittthre.

  B.         EXPENSES
  You Winbe provided wnh an autoraobneaOowance In the amountof $£500toInclude toll expenses
  per Rscal Year, payable Insubstafidslly equel bi-weekly Instellmertts.

  Youyrill be reimbursed fpr actual expenses Incurred In the ordinary course of business based on
  company expense relmbursenmnt policies andsutyect to approval by your manager. Receipts must
  be In a .form reasonably satlsfaetoiy to Ufetouch and IncdmpUancewllth eppllcabls requirements of
  taxauthorWw. Expense reimbursement Isnot considered taxable Income to you and bnot reflected
  In.your annual W2. wages.

   IV.       OTHER
  The compensation described above Is contingent upon meeting spedflc performance expectations
  and continuousemployment through the periods spedfied.

   If your employment as a Sales Professional ends prior to the end of Fiscal Year, lor any reason,
   whether by you or by Ufetouch, you will be paid your Earned Cctfimisskm as of your last day of
   emprpymfmt when results are avntlable and the cpmrnbslon is. reasprmUy calculable.

   The performance period lor this Compensation plan Is Fiscal Yew 20M Ouly A, 2015 -f une 30,2010).
   Compensation and miles expectations will be reviewed on a sentf-aumual basis. The company retains
   the right to automatically renew or to change the provisions of this agreement upon reasonable
   notice toyou.

   Tkb Exhibit amends only Exhibit A o/ the inf&Emp/oyrneht Agreement which otherwise remains In
   full force ond effect
   By signing below;!acknowledge ttiaU
         a. I have-read, understand and egree to the terms of this Exhibit A
         b. I amaware that UfetouChreserves the right to modify cnmmLvifon raba Ht any time Htlts sole
            discretion.         '                                              •
         e. I agree thatI will be pah) advance commission and If my employment ends I authorlxe
            Ufetouchthe right torecover over-payments pf tineamedcommlsslon paid tome by
            whhhoHIn all mpnles due tpmeby Ufetouch. I agree to relnriboneilfetouch In thaavent
            that any yrithholdlngsare Insuffldent to cover the overpayments tome through payroll
            deductions and anyothersums owed to.ma by the company ftdudtng expense reports.


   Employee Signature
   ManagerSignature:                                               jfec
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 65 of 104




                                                               FORECAST
                                                               Renewed HN FORECAST
                                                                Tenttory New business         SETTLEMENT

  Yeaibwik Estlriiated Commission                          [        l^'OQO. . - .. -10.0001    _ _•
  AeluaiYsar End: YeaibookOommiasion Released in Per.                  •                _
                                                                                     I " '
    Customerbftenttvee                                                             I I
    Bad Debt Aiustmenu                                              '       '            ••••
  Yeaibooit Net Commission                                          162.000 10.500"           162,01M)
                               Sales Pro Cornnflssion                                                 '
         .                Sales Pro Estimated CommlBslon             $145,600       $7,000        145,800
                               Advanced Commission Rate             65% •                           '
                          Sales Pie Advanced Commission            . $123,030
                                  # of pay periods In a year          26
                                   Pakt on bUreekty cheek      :   - ' 84.767

                            Year-End Settlement (o be Paid

  ^Addendum h ExhM A                ,
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 66 of 104




                      Exhibit 6
                    Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 67 of 104


2/7/2019                                                                               FedEx Ship Manager - Print Your Labal(s)


       Fed :                  Shipment Receipt

   Address Information
   Ship to:                               Ship from:
    Alex Wilson                            Sara Motzko
                                           Life touch Inc.
    S9 High Street                         11000 Viking Drive 400 West

    AMESBURY. MA                           Eden Prairie, MN
    01913                                  55344
    US                                     US
    978-578-0639                           9528264942


    Shipment Information:
    Tracking no.: 774419485180
    Ship date: 02/07/2019
    Estimated shipping charges; 10.37 USD

    Package Information
    Pricing option: FedEx Standard Rate
    Service type; FedEx Express Saver
    Package type: FedEx Envelope
    Number of packages: 1
    Total weight: 0.10 LBS
    Declared Value: O.OO USD
    Special Services; Residential Delivery
    Pickup/Drop-off: Drop off package at FedEx location

     Billing Information:
     Bill transportation to: LNSS-397
     Your reftirenee: A Wilson
     P.O. no.;
     Invoice no.:
     Deparanent no.;




     Thank you (or shipping online with FedEx ShlpMnnagar at (odox.com.

    Please Note
    r^^«gnolt)tm»ora^k»i<^(5nhnln«xim^t<D0pwp«a±a9O wtt^>vlh«r«nil<4k«s.eamjc«.iMr n«>i5«»y«y rtstWrery. »itk**X»c&i(v trim you<l*lati a1*^ v«k*.w i«editor.md Oo                                      l**Ocna
           a.1               yMM'aTn                                       lUxhtumbriM«ded**anw»«#v»blt600                 pvdotaaMbtft.MgebtfeMniraanaanaaaMrtftnslttMfcDk'StniietOrtfe.WitZtttdMiMfnuMbsatf
                                                  far your «hfc»Dm<.P^n»fiew'n^0BCWl>wtrt<B«t>rt'W^^g^ia>OM. ridOftKftKta^COW^'UM^




 http8,7A(vww.fedex.com/shlpplng/shlpmonlConnrmatlonAclion.hflndl87mothod=doConttnuo
             Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 68 of 104




                                                                                                                 Lifetouch.
                                                                                                                                          Rex L. Buxton
                                                                                                                           Associate General Counsel


                                                                                                                                        Tel 952.826 5645
                                                                                                                                        Fax 952.221.3278
                                                                                                                                 rbuxton@lifetouch com

February 7,2019


VIA FEDERAL EXPRESS
Alex Wilson
59 High Street
Amesbury, MA 01913

Dear Mr. Wilson:

This office serves as general counsel to Lifetouch National School Studios Inc. ("Lifetouch" or "Company"),
your prior employer. As you know, your employment with Lifetouch ended October 16, 2017. It has come to
our attention tiiat you may be in violation of your Sales Professional Employment Agreement ("Agreement") by
soliciting fonner accounts that you called on/serviced within your Lifetouch sales territory and assisting your
current employer in obtaining such accounts,

Lifetouch hereby demands you cease and desist in all activities in violation of your Agreement. Attached for
your information is a copy of the Agreement that you signed April 17, 2015.

Please respond to this letter on or before Thursday, February 14, 2019 confirming that you will abide by the
conditions of your Employment Agreement.

Lifetouch will continue to monitor your activities and to the extent that you breach your Agreement and cause
damage to Lifetouch the Company will pursue all available legal remedies against you without further notice.

By copy of this letter we are providing a copy of your Agreement to your employer.




                                                                         Rex Buxton


cc: Walsworth Yearbooks




 M:\Oepartment Sharcs\Lcgal Department\Employee Relatlons\Non Compete\Schools (LNSS)\Wllson, Alex (feb 2019)\2.7.19 Ltr to Wllson.doc




        LIFETOUCH UdC >           OFFICE OF GENERAL COUNSEL >                11000 Viftuuj Dnvc, Etlon Pr,iinr MN 5G3'M
                                                                                                                                        •  loioucli.corn
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 69 of 104




                              UFETOUCH NATIONALSCHOOLSTUDIOS INC
                            Sftig PROFESSIONAL EMPLDYMEKT ASREEMENT

         This Sales Professional Agreement ("Agreement") Is entered into between Ufetouch National
 School Studios Inc., a Minnesota Corporation ("Ufetouch" or "Company") and Alex Wilson
 ("Employee" or "you"). The effective date of this Agreement is the date of the Employee's signature.
 ("Effective Date").                •                                                      •

.           In consideration of Employee's (1) employment with Ufetouch, (2) annual salary and/or
    incentive earning opportunities, .(3) access to technical knowledge, specialized equipment, training
    and sales techniques, and (4) access to the Company's Confldentlal lnformatlon and Customers (as
    defined below), Employee agrees as follows:                   - .                               .

            1.       Duty ef lovaltv. while an employee of Ufetouch, you are expected to perform your
    duties and conduct Ufetouch business in a lawful and professional manner In the best Interests of
    Ufetouch. During employment, you will devote full working time and attention exclusively to. your
    responsibilities as an employee and will not provide services or products of any kind or engage in any
    business activity that will interfere with your duty of loyalty to Ufetouch.

    2.     Compensation. You will be paid for services as described on the attached Exhibit A, as
    modified from time to time.  '              '     .                                 ,

    3.      Equipment. Ufetouch will provide equipment and materials for you to use to perform job
    duties for Ufetouch.' Ufetouch equipment and materials (both - referred to as "Company Owned
    Materials") are to be used exclusively for Ufetouch business and according to Llfetouch's set up and
    operating procedures, All repairs, alterations and modifications to Company Owned Materials must,
    be authorized In advance by your manager and performed only by authorized Ufetouch specialists.
    You understand and agree that Company Owned Materials and data, including Images saved on or
    generated from the Company Owned Materials ("Data") are the sole and exclusive property of
    Ufetouch. You agree to safeguard. Company Owned Materials and Data, keeping them secure from
    access and use by unauthorized persons, damage and theft. You are responsible for the condition of
    the Company Owned Materials, except for normal wear and tear, and for damages caused by any
    unauthorized use or loss. You agree to immediately report any loss or theft of Company Owned
    Materials or Data and assist in promptly filing a police report. Ufetouch will maintain an inventory of
    the Company Owned Materials under your .control. This Inventory will be conclusive and. binding
     upon you and Ufetouch. You agree to Immediately deliver to Ufetouch, upon written request, all of
    the Company Owned Materials provided to you.                      .       .

     4.      Banking ami Sales Proceeds. All sales proceeds received by you must be Immediately
     deposited In a Ufetouch designated bank account or forwarded to a location directed by the Ufetouch
     Finance Department. You will not, under any circumstances,commingle sales proceeds with personal
     fends, borrow from or deposit sales proceeds In an account other than a Ufetouch authorized bank
     account.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 70 of 104




5.     Authority |£ Bind the Company. You are not authorized to: (1) sign a lease or purchase
equipment or materials in the name of Ufetouch without the prior written approval of an officer of
Ufetouch; and/or (2) acknowledge or accept any summons; complaint or other legal sen/Ice of process
on behalf of Ufetouch. Ail sales contracts are subject to approval by Ufetouch. All telephone
numbers, website addresses, email addresses, domain names, fax numbers and data lines used In-
conducting Ufetouch business must be in Ufetouch's name and under Ufetouch's control except as
otherwise permitted by the Ufetouch Electronic Communlcatlans and Systems Policy.

         6.      Protection fif Confldantlal. Prefarletarv ami Trade Secret Intormallnn. For many
 years, Ufetouch has made significant Investments to establish a successful photography business,
 famous brand name, and valuable customer and employee base. Ufetouch's Confidential Information
 (as defined below) has Independent economic value to Ufetoudr because h Is not generally known to
 the public As a result, It 1$ Imperative to the continued success of Ufetouch that Confidential
 Information Is protected and kept confidential.

 a.    Deflnttton gf Confldantlal Information. Confidential information ("Confidential Information")
 means both Proprietary Information and Personal Information.

 b.      Definition of Proprietary Information. Ufetouch Proprietary Information ("Proprietary
 Information") means all nonpublic Information (In tangible or Intangible form) arisingfrom, relating to
 or In the possession of Ufetouch including but not limited to; technical Information such as trade
 secrets, trade secret processes or devices, know-how, technology, data, software, formulas,
 inventions (whether or not patentable or copyrighted), specifications and characteristics of products
 or sen/Ices planned or being developed, and research subjects, methods and results; business
 Information such as costs, profits, pricing, commissions, scheduling, training, policies, market^ sales,
 suppliers,, customers, contracts, product plans, and marketing plans or strategies, financial reports
 and projections, production methods, techniques and volume; human resources Information such as
 employment policies and practices, personnel, information and Tiles, compensation and employee
 benefits; and other Information not generally disclosed by the Company to the public.

 c.      Pftflnfflpn Sf EgggPfll Information. Personal Information ("Personal Information") Includes
 any Individually Identifiable Information provided to Ufetouch by customers, potential customers and
 employees and third parties in confidence, which may Indude but Is not limited to personally
 Identifiable Information or transactional data such as credit card or bank account Information.

 d.      Ownershln. Ufetouch Proprietary Information Is owned by Ufetouch.               •

 e.       Maintain Confidentiality. At all times during and after your employment with Ufetouch, you
 will maintain all Ufetouch Confidential Information In the strictest confidence and will not, directly or
 indirectly, dlsdose or make Ufetouch Confidential Information available to any unauthorized person
 or entity or use it for yoijr own personal benefit Ufetouch Confidential Information may be disdosed
 only to Ufetouch employees who need to know It and who have signed a confidentiality agreement.
 Ufetouch Confidential Information may only be used as required to carry out your employment duties
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 71 of 104




and for no other purposes whatsoever. You agree to follow all company safeguards and procedures
to protect Llfetouch Confidential Information from unauthorized access or disclosure.

                 f.     Cte Solicitation fi{ Llfetouch ftnnlftYWI- During your employment with
Ltfetouch and for a period of eighteen (18) months .following termination of your employment with
Llfetouch for any reason, you will not, directly or indirectly, either as pn Individual for your own
account or on behalf of any other person or persons, corporation, partnership or other entity: (I)
encourage or solicit any employee, consultant or representative who worked for Llfetouch at any time
within the last six (6) months of the date of your termination to leave llfetouch for any reason, nor
will you solicit such person's services; (ii) assist any other person'or entity in such encouragement or
solicitation; or, (ill) otherwise Interfere with the relationship any employee, consultant or
representative has with Ufetouch.

g.      Na Solicitation pf Customers. During your employment with Ufetouch and for a period of
eighteen (18) months following termination of your employment with Ufetouch for any reason, you
will not: (I) solicit the business or patronage of any Customer for any Competing Business; (11) divert,
entice, or otherwise take away from Ufetouch the business or patronage'of any Customer, or attempt
to do so; or, (iii) solicit or induce any Customer to terminate or reduce its relationship with Ufetouch.
"Customer" means any prospective, present or past customer, vendor,-supplier or business partner of
Ufetouch with whom you, or anyone under your direct contrail or supervision, had contact with as
part of your-Job responsibilities with Ufetouch at any time during the last two (2) years of your
employment with Ufetouch. "Competing Business" means the business of soliciting, marketing,
merchandising, promoting, and/or providing professional daycare and pre-school, student, staff and
administration, school activity, sports, leagues and associations,- dass reunion, prom and dance.
Identification cards, memory book and yearbook photography and photography-related, products or
services.'         '

 h.      Ma Unfair Competition. You agree that the unauthorized use, disclosure or sale of Ufetouch
 Confidential Information is unfair competition. You also agree that unauthorized solicitation of
 Ufetouch employees and/or Ufetouch customers during your employment and following termination
 of your employment Is unfair competition. You promise and agree not to engage In unfair competition
 with Ufetouch.

 i.     Former kmnlOYSrs' COnfldenllal Information. You will not Improperiy use or dlsdose to any
 Ufetouch employee, agent or contractor any confidential or proprietary Information (Including the
 substance of any unpublished patent applications or invention dlsdosures) belonging to any of your
 former employers orany other person or entity to which you owe a duty of non-dlsdosure.

        7.      Return of Propartv. Upon request of Ufetouch or upon termiriation of your
 employment for any reason, you agree to promptly deliver to Ufetouch all Ufetouch Property.
 "Ufetouch Property" indudes all property used in connection with the business of Ufetouch indudlng
 but not limited to. Confidential Information, Company Owned Materials and Data, merchandise,
 proceeds of Ufetouch business, all business forms, calendars, stationary and materials containing
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 72 of 104




Personal and Proprietary Information, and all copies, summaries or compilations In any form including
electronic, paper or other media In your possession or under your control in any location, including on
personal device(s).

        8.       Remedies. You acknowledge and agree that any breach of this Agreement by you will
cause Llfetopch irreparable Injury for which there is not an adequate remedy at law. Therefore, you
expressly agree that Ufetouch Is entitled to injunctive relief in addition to any other remedies
available to it in older to prevent damages resuttingfram a breach of this Agreement. You agree that
in the event you are found to have breached (or threatened, to breach) any provision of this
Agreement, you will be liable to. Ufetouch for reasonable attorneys' fees and costs Incurred in
enforcing this Agreement.                                               -                          •

         9.       Accounting/Return of Profits. You acknowledge and agree that any breach of this
 Agreement will result in damage to Ufetouch which will be difficult to precisely ascertain. Therefore,
 you agree to provide Ufetouch with a monthly accounting of all sales made by you directly or
 Indirectly In violation of this Agreement and to pay Ufetouch, on a monthly basis, all profits earned by
 you or your new employer In the event of a breach.

 10. - Portrait Release. As a Ufetouch. employee, you may be photographed or recorded for use In
 promotional and other materials. You Irrevocably authorize Ufetouch,'Its affiliated companies,
 agents, assigns and licensees ("Companies") to reproduce, display, publish, distribute, transmit and
 otherwise use and publish your image and/or voice or other recording, both during and after your
 employment ends in whole. In part or In composite, with or without your name. In any media to
 promote the Companies' business without reservation and you release the Companies from any
 claims relating thereto. .                                     •

         11.       SeverablHtv. You agree that In the event any provision of this Agreement is found to
 be Invalid, It is considered severable and will not invalidate, hinder or Impair the binding nature and
 effect of any other paragraph or provision in the Agreement. You and Ufetouch agree that any court
 of competent jurisdiction may modify any unlawful provision of this Agreement in order to make the
 provision valid, reasonable and enforceable.

        12.     Entire Agreement and Modlilcatlons. This Agreement and Exhibit A attached hereto
 expressly supersedes any previous written or oral agreements between you and Ufetouch relating to
 employment, but does not eliminate any outstanding indebtedness. It represents the complete
 understanding between you and Ufetouch and may only be modified by a written agreement signed
 by you and an Officer of Ufetouch. No oral waiver, amendment or modification shall be effective
 under any circumstances whatsoever.

         13.    Successors and Assigns. This Agreement Is binding upon and enforceable by Ufetouch
 and Its successors and assigns. This Agreement Is binding upon you, and is personal to you and may
 not be assigned to any other person or entity.         .
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 73 of 104




           i&. fowmtng        Ufii                 the vaMty. MftweabUhyv tonM^tfon «od
   tnterpcetathin ofthlsAgreement aragovenvGd byltw laws of the Sttte of Minnesota^ In the avanta
   tSspnte ls§s regarding thli A^eemcnt) th Parses wHfw mlttothe JurtsdlctfoDipfthe fai raland
   ttetacdurtsofthestttt of Rdlnheseta. Yw exprcMlywive atiy ctfltttioH WtpJUrts^won ptwrtai
   In bmstate anrfi      I court acaUtdin Mfimesol

   IS.    MXftali' the terms 01 paragta)phB 6. 7,8,10, it, U sfitd 14 Vdlt sUNNO the termlhatioA Of
   your employment bytifetpuchfbrwhatever reasonend remainIn hill force endeffect

          i6> fifcaedfl ftww              tnis agreement ie hot a quaramhe or promise of
   EMPUOYMENTT R)R A DERNlTS PEWOfl OF TIME, AND YOUR EMPLOYMENT WITH MFETOUm IS
   "At-wmr ANOM/St BETERMINA1YD 6?EffHfiR PARTYAtANYTIME, WTW PR W1tH0|/r<A0seANP
   WITH GR WITHOUT NOTICE

   6y fflantogttoAgneement.you tttesfctl tvouhave«refulty readand conAJerwj aDprtartskwofthis
   Agraemfirrt end. acknowledge that elT of ifw obllgatWns set forth herein ace felr-and reasonabty
   required W protectUfeWttc#^ Interests.

   IN WITNESS WHEREOF the Partks have caused tMs Agreement to he executed on the data of the
   Smpteyae'scignatMfel^Wf,
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 74 of 104




                                    EXHIBIT A
                      LIFETOUCH NATIONAL SCHOOL STUDIOS INC.
                  SALES PROFESSIONAL EMPLOYMENT AGREEMENT
                       Compensation Plan for Fiscal Year 2018
                                   Alex Wilson

 I.       DEFINITIONS                                                             .
 Unless otherwise defined below, capitalized terms In this Exhibit have the same meaning as
 defined In the Sales Representative Employment Agreement (the "Agreement") between you and
 Ufetouch.

 Yearbook Gross Commissions are calculated based on (a) yearbooks sold by you during the Fiscal
 Year applying the applicable publishing year's yearbook pricing tools, e.g. Volumes Yearbook Prldng
 Tool and State of Create Electronic Prldng Grid, and (b) commercial printing sales sold by you in
 excess of the price quoted from the Ufetouch commercial business group as shown on the books and
 records of Ufetouch.


  Yearbook Customer Inoentfves are expenses not induded In the Yearbook Pricing Toot or Electronic
  Prldng Grid that are incurred on behalf of the customer for e.g. computers, cameras, software,
  hardware, candid photography services, referral bonuses, workshop fees and other expenditures
  as shown on the books and records of Ufetouch.

  Yearbook Net Commissions are Gross Commissions minus Customer Incentives and third party
  collection fees.

. Sales Professional Commission Rate is the commission rate applied to Portrait Net Sales or Yearbook
  Net commissions to calculate your compensation for program sales as established by the Company.
                       Yearbooks from HN In 2015                     90.0094
                       Yearbooks new 2016 and beyond                 70.0094

  Earned Commission Is Portrait Net Sales and Yearbook Net Commission multiplied by Sales
  Professional Commission Rate for the accounts assigned to you. Commission is considered earned
  when yearbooks are delivered and the Invoice has been paid In full and/or all portrait sales and
  services are delivered and all sales receipts have been deposited and commissions -paid to the
  school.                    •        .                    .

  if a contract or event is cancelled prior to execution, any commission previously paid to you on that
  particular job will be adjusted against future unearned commissions.

  Advanced Commission Is an amount paid to you in regular bi-weekly installments in advance based
  upon your forecasted or expected commissions for the Fiscal Year. Advanced Commission amounts
  are based on a percentage of forecasted or expected sales and prior fiscal year collections by you In
  the prior Fiscal Year. During the annual Territory budget process the amount of Advanced
  Commission will be established. The amount of-your Advanced Commission payments may be.
  adjusted during the Fiscal Year, depending on actual and forecasted commission. Your current
  Advanced Commission rate Is 8594.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 75 of 104




  Settlement is the amount of earned commission In excess of the advanced Commission that is paid at
  the end of each season.                                  .

  Fiscal Year means Ufetouch's Fiscal Year which begins on July 1 and endson June 30.

  U. COMPENSATION
  You are classified as an exempt outside sales representative and, your compensation consists entirely
  of Earned Commission. Ufetouch reserves the right to modify commission rate at any time at its sole
  discretion. Changes to commission rates will be announced in advance of the effective date. Special
  bonus or Incentive plans may be announced by the Company from time to time as well.

  As of the effective date, you will be paid Advanced Commission as outlined below, payable In 26
  bi-weekly installments less applicable payroll taxes and other authorized deductions. Expected total
  compensation Is calculated based on your target Net Commission multiplied by your Sales
  Professional Commission Rate.

  Expected total compensation is calculated based on your target Yearbook Net Commissions multiplied
  by your Sales Professional Commission Rate.
                                Yearbook Net Commissions
          Muttipiied by (X)     Sales Professional Commission rate
          a                     Expected Total Commission
      ' Multiplied by (X|       Advanced Commission Rate
          a                     Expected Annual Advanced Commission
          Divided by {/)         26 Pav Periods
          =                      BI-WeeMy Advanced Commission

   Your Year End Commission Settlement will be calculated asfollows:
                                    Gross Commissions
           Reduced by (-)           /Customer Incentlvesl
           »                        Yearbook Net Commissions
           Multiplied by (X)        Sales Professional Commission Rate
           a                         Earned Commission
            Reduced by (-)           (Advanced Commission Including Investment Commission!
           a                         Fiscal YearSettlement                 .

   Commission calculations are subject to final reconciliation by Ufetouch. You may calculate
   Commission status on an Interim, unaudited basis from the Ufetouch reporting systems which can be
   reviewed with your Territory Manager.                                   -

   June 30 Is the end of the Company's Fiscal Year and once company Information is verified and
   commissions are reasonably calculable, Ufetouch will reconcile Earned Commission against Advanced
   Commission for the completed Fiscal Year; typically by August 15th. If you are In a debit position at a
   commission settlement date, the excess Advanced Commission above Earned Commission must be
   reconciled by reducing future Commission Advances or otherwise repaid to Ufetouch upon written
   demand. By signing this Exhibit, you agree that If you are In a debit position and your employment
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 76 of 104




   ends you authortie Utetouch ta wfthhotd all exctes advance cemM&Ion patd to yon from your final
   paycheck or any unrelmbvined expense'payments owed to you by Ufetouch.

   In the event of any dispute) Ufetouch's reports as produced In the ordinary cdfute of business,
   Including without RmKadon theCommbston Reports shall bedeterminative.

   BL       EXPENSES
   You will be provided with an autemoMteaitowanoe In the amount qfSS^MIO to bidude tell expenses
   pet RscalYi r, payable In substantiallyenual bl-yreeWy bu ill| an

   You will be reimbursed fpr actual expenses Incurred In the ordinary course of business based on
   opmpeny expense relmbdrteropntpplldes and subject to approval byyour manager. Receipts must
   be In a form reasonably satisfactory to Ufetouch and bicompliance With appHCabla requirementsof
   taxnuthorWe. Expense ntimbursement Is npt considered taxableIncome toyou and fa not reflected
   In.your annualWZ wages,

   IV.     OTHER
   The compensation described, above is contingent upon meetbig specific performance'expectations
   and continuous employment through the periods spetifled.

   If your employment as a Sales Professional ends prior to the end of Fiscal Year, for any reason,
   whether by you or by Ufbtoutcb, you villi be paid your Eanted dom mission as of your last day of
   emplpymenc whah results pre available and the oommtsgtop It reasonably calculable.

   The performance period fpr thfc compertsatloh plan fa Fiscal Year 2(06 Uuty i,201$-June 30,2016),
   Compensation and sales expectetioru will be reviewed on a semkmnual baste.The company retains
   the right ta automatically renew or to change the pravfatons of this agreement upon reasonable
   notice to you;

    TMs Exhibit emends only Qthlbk A ofthetefa fmpftyrnerrt Apmement whtdiothvwtsenmeJrtt In
    full force and effect
    By signing below> I acknowledge that:
                                                  *

        a. I havatead, understand end agree to the terms of this Exhibit A
        b. I am8wane that Untouch wenresthe right to modify cOmmtefon ratM Btany time at hs sole
           dfacratipn.       '                                               •
        p. I agreethat I WW be paid advance commission and H my employment ends iauthorize
           Ufetouchthe right to recover ovcr^paymentsof unearned commission paid tome by
           wWihoMlng all moniesdue to me by Ufetouch. I agres to relrtbaraa Ufetouch In the event
           that anywithholdings are Insufficient tooovertheoverpayments to meth rough payroll
           deductions and any other sums owed to me bythe company todudtng expense reports.


    Emnldygfl SlaoatUra:                               Date:

    um^spman-.             [jJdaLjJu£^ o«m
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 77 of 104




                                                                FDRECASr
                                                               Renewed NN FORECAST
                                                                Territory Newbuafnoss        SETTLEMEHT

   Yeaibook Estimated Commission                           I      .16&000. ; - .. -10.000)
   AcUial Year Ewt Yeaibook Commi ion Released in Per.
     Customer bftenfives
     BsdDsbt Adjuatmenta
   Yeaibook NM Commission                                                                        162,000
                                Sales Pro Commission Rate]
                           Sales Pro Estimated Comndsslon                                    "   145,800
                                Advanced Commission Rate
                           Sales Pro Advanced Commission          $123,930                   ywxm-
                                  # at pay periods in a year.      26
                                    Paid on bi-weekly check"        $4,767
                              Year-End Settlement to be Paid

   "Addendum to ExhM A
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 78 of 104




                      Exhibit 7
 Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 79 of 104




                                               Risa Nitkin
                                           64 Terrace Avenue
                                           Hamden, CT 06517

September 30,2019

Mr. Craig Brown
Rl Territory Manager
Lifetouch / Shutterfly
1170 Pontiac Avenue
Cranston, Rl 02920

Dear Craig,

It Is with heartfelt regret that I inform you of my resignation from my position as a yearbook
representative of lifetouch / Shutterfly on October •!, 2019.

I will always be grateful for the opportunity that you afforded me and the confidence that you had in my
ability to represent what Lifetouch Yearbooks offered its partners. You are an inspiring leader who
represents to what length one should go to maintain the integrity of his sales team.

I do not remember ever having signed a non-compete agreement but if I did, I trust that someone will
send me a copy for my records.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 80 of 104




                      Exhibit 8
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 81 of 104




From: Craig Brown <cbrown(Slifetouch.com>
Sent: Monday, September 30, 2019 2:40:50 PM
To: Rex Buxton <rbuxton(d)lifetouch.com>
Cc: John Tyrrell <itvrrell@lifetouch.com>
Subject: Fwd: Lifetouch Yearbooks



              This was sent this am

              Craig

                      Forwarded message
              From; R1SA NITKIN <rnitkin@lifetouch.com>
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 82 of 104




    Date. Mon, Sep 30, 2019 at 11:27 AM
    Subject: Lifetouch Yearbooks
    To:.


    I am writing to inform you of my resignation from my position as a yearbook
    representative of Lifetouch / Shutterfly effective on October 11, 2019.


    I have accepted a position as a yearbook specialist with Walsworth Yearbooks.
    Since Lifetouch's acquisition by Shutterfly, I no longer feel the confidence that I
    once had in delivering a world class product that exceeds any other company's
    ability. Walsworth Yearbooks reflects the level of quality and service that schools
    deserve. Their goals and visions for yearbooks complement the excellence that
    customers should expect.


    Due to potential contract obligations, it is unclear as to whether or not I am able
    to remain in contact with you in regard to yearbooks. In the coming weeks, I will
    know more about the level of involvement I can have with your yearbook.
    However, I value our friendship and would like for that relationship to continue.
    Since I plan to continue creating beautiful books for a long time, I am hopeful
    that we can work together again in the future.


    I will always be grateful for our partnership and the confidence that you had in
    my ability to help create a yearbook of which your school could be proud.



    Sincerely,
    Rtsa

    Lifetouch



    Risa Nitkin
    Yearbook Specialist)School Photography & Yearbooks
    Office: 203.495.9777 | Cell: 203.362.7202

    Customer Care: 800.736.4761

    rnitkin@lifetouch.com
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 83 of 104




             The Wesi Warw ick Public Schools does nol discriminate on the basis of race color, creed, national or ethnic origin, gender,
             religion, disability, sexual orientation, age (except permitted by law), disabled veteran, veteran of the Vietnam Rra. marital, family
             or citizenship status in accordance with applicable laws and regulations. This email and any files transmitted with it are confidcniial
             and intended solely for the use of the individual or entity to whom they arc addressed. Distribution and reproduction of this email,
             without the express consent of the author, arc prohibited. Please note that any views or opinions presented in this email arc solely
             those of the author and do not necessarily represent those of the West Warwick Public Schools. Finally, the recipient should check
             this email and any attachments for the presence of viruses. The District accepts no liability for any damage caused by any virus
             transmillcd by this email.




Lifetouch
Craig T. Brown
Territory Manager School Photography & Yearbooks
1170 Pontiac Avenue | Cranston, RI02920
Office: 401.781.6320 ext.130 | Cell: 401.465.4005
cbrown@lifetouch.coni
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 84 of 104




                     Exhibit 9
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 85 of 104




                                       Debbie Cohen
                                    Seven Old Field Road
                                   West Hartford, CT 06117


October 2, 2019

Mr. Craig T. Brown
Territory Manager
Llfetouch
1170 Pontiac Avenue
Cranston, Rl 02920

Dear Craig,

It is with deep personal regret that I tender my resignation to Lifetouch. I've enjoyed growing
the secondary yearbook business and truly anticipated spending the remainder of my career
with Lifetouch. Unfortunately, the transitions of the past 18 months have changed the focus of
my position from sales to service at an organization that has disabled me from taking care of
my accounts and fulfilling what t sold them.


My integrity and reputation are my calling card, so I no longer see Lifetouch as a fit for me.

You're a dynamic leader and I've truly enjoyed working with you. Sincere thanks for the
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 86 of 104




                    Exhibit 10
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 87 of 104




     Re: yearbook - from Debbie Cohen                                    injiii                    €>      03


     Howard, Kelly via lifetouch com                              3.25 PM (1 hour ago)            K
     to Debbie •

     Thai's so great, Debbie. Congratsi


     We are switching to Walsworth next year so I will still see you then )


     - Kelly


     On Wed, Oct 2, 2019 at 1;34 PM Debbie Cohen <dcohen@lifetouch com> wrote.
       Hi there,

       1 want to tell you about a big change: I've decided to resign from Lifetouch and have
       accepted a new position with Walsworth Yearbooks. During the time weVe worked
       together, IVe taken seriously the privilege of partnering with you and your students to create
       excellent yearbooks. Thank you for p'acing your trust in me. Recent transitions have compromised
       my ability to deliver the high level or quality and service that you deserve, and I've been searching
       for an opportunity that would allow me to maintain the integrity that you expect.

       Walsworth Yearbooks' technology, qua ity and service make this a fit for me and the type of
       schools and colleges with which I enjoy working. The values of a family-owned business make me
       proud and excited to associate with Walsworth. At Lifetouch, I signed an agreement that prevents
       me from reaching out to you regarding your choice of a publishing company for the next 18
       months. Even though I can't discuss the yearbook, I hope youH stay in touch because I value our
       friendship.

        Moving forward, someone from Lifetouch Yearbooks will contact you. If you currently work with
        Lifetouch for your school photography, nothing changes and you should rely on the same rep.
        Since I plan to continue creating great yearbooks, I look forward to reconnecting in the future.

        With thanks from your proud publisher,

        Debbie Cohen
        personal cell 860-977-0048



        Debbie Cohen
        Yearbook Specialist|School Photography & Yearbooks
        860-977-0048
        dcohen@lifetouch.com
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 88 of 104




                 Exhibit 11
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 89 of 104




    From: Bob Sasena <bsasena@lifetouch.com>
    Date: October 11. 2019 at 12:26:52 PM EDT
    To: Craig Brown <cbrown@.lifetouch.com>
    Cc: John Tyrrell <itvrrell@lifetouch.com>. Timothy Rosa
    <trosa@li fetouch.com>
    Subject: BINGO. Yearbook Choices


     Check this out. See below. From yearbook advisor at Southwick. Had a great
     meeting there and brought this kind of action into our conversation and Bang.

              Forwarded message
     From: Melissa Trzasko <mtrzasko('fl.stBrsd.org>
     Date: Fri, Oct 11,2019 at 11:58 AM
     Subject: Fw; Yearbook Choices
     To: Bob Sasena <bsasena@lifetouch.com>
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 90 of 104




    This is the email that I received from Walsworth. Prior to the email from Debbie,
    I had never heard of this company or had any contact with anyone from this
    company.

    f google.coml
    Melissa Trzasko
    Business and Computer Science Teacher
    Southwick Regional School
    93 Feeding Hills Road [google.coml
    Southwick. MA 01077 [google.coml
    (413) 569-6171
    mtrzasko(5)stgrsd.org



    From: Risa Nitkin <risa.nitkin(5)walsworth.com>
    Sent: Wednesday, October 9, 2019 10;59 AM
    To; Melissa Trzasko <mtrzasko(5)stEr5d.org>
    Subject: Yearbook Choices

     Dear Melissa,
     Hi Laurie.

    I represent Walsworth Yearbooks. I heard that perhaps you were exploring options for
    your yearbook publisher.
    Would you be willing to give me the opportunity to have a conversation about your
    needs so that I can help alleviate the work and pressure that goes with the title of
    yearbook adviser? 1 was a teacher and yearbook adviser for many years until 1 went to
    work in publishing, so I lived, firsthand, some of what you are experiencing.

     I look forward to hearing from you either way.

     Thank you,
     Risa

     risa.nitkin@wal5worth.com
     203.362.7202 (cell)
     203.495.9777 (office)



     Bob Sasena
     Sales Professional ( School Photography & Yearbook Specialist
     203-494-4099
     bsasena@lifetouch.com


     Yearbook Technical Support
     1-800-736-4762 or 1-800-736-4761



     Lifetouch.
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 91 of 104




                   Exhibit 12
          Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 92 of 104




From; Bob Sasena <bsasena@lifetouch.com>
Sent: Friday, October 25. 2019 5:56:37 AM
To: Rex Buxton <rbuxton@lifetouch.com>
Cc: Craig Brown <cbrown@lifetouch.com>
Subject: Fwd: need some information -

Hi Rex,

Here's an email from that school, Bristol Eastern High School, in Bristol, CT. This is the yearbook
advisor answering my question about the visitor from Walsworth.

Thanks,
Bob

Bob Sasena
Sales Professional | Yearbook Specialist
203-494-4099
bsasena@lifetouch.com

Questions on using the new yearbook site? Watch this Overview Tutorial rdropboxxoml

Yearbook Technical Support
1-800-736-4762 or 1-SOO-yse^ei



Lifetouch

       Forwarded message
From: Marc Zimmerman <marczimmerman@bristolk12.org>
        Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 93 of 104




Date: Fri, Oct 25, 2019 at 4:50 AM
Subject: Re: need some information -
To: Bob Sasena <bsasena(?Z!lifetouch.com>


Bob,
I had an unexpected visit by Susan Gillam, She was turned away after showing up unannounced and asking to
see Amy. She left her card so I emailed her and told her we would not discuss anything until the end of the year,
since I thought that's when I contract ended.

Sent from my iPhonc



       On Oct 24, 2019, at 10:26 PM, Bob Sasena <bsasena@lifetouch.com> wrote:


       Hi Marc,

       Can you give me the name(s) of the people of Walsworth Publishing that contacted
       you? Was it via a stop into the school or a phone call?

       Thank you for your help.

       My best,
       Bob

        Bob Sasena
       Sales Professional 1 Yearbook Specialist
        203-494-4099
        bsasena@lifetouch.com

        Questions on using the new yearbook site? Watch this Overview Tutorial [dropbox.coml

        Yearbook Technical Support
        1-800-736-4762 or 1-800-736-4761



       Lifetouch
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 94 of 104




                      Exhibit 13
        Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 95 of 104




From: Bob Sasena <bsasena@lifetouch.com>
Sent: Monday, October 28, 2019 7:02:13 AM
To; Craig Brown <cbrown(5)lifetouch.com>; Rex Buxton <rbuxton@lifetouch.com>: Timothy Rosa
<trosa (S) lifetouch.com>
Subject: Windham High School
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 96 of 104




                                                           Mtdsiuonb''                     |                       •
                                                                                                   cnslomcr scrvirp "
                                                             Gifiam, CJE                                 BOO. 572.J 3GB
                                                                                                   f.nlc^ 3 rr.irktliny
                                                      Nsrttwast Area Sabs Manogor
                                                                                                        800,3G023C.S 1
                                                        susan.gJJamewQisworth.com                  conipulur Support
                                                          1355 W. Indian Creek Onve                     800,309.1530
                                                             Wynnowood, PA 18096
                                                                   631.219.853t ceo
                                                              Find Mo on Foeebooki
                                                                  Susan Ybk Omam



                                                                                               i/inMj




                                                                  Y              -                       - -- '



                                     -J* 1LI*L


                                    mm                                                [*
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 97 of 104




                  Exhibit 14
        Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 98 of 104




From: Peter Greer <pgreer@lifetouch.com>
Sent; Wednesday, October 30, 2019 12:33 PM
To: Bob Sasena <bsasena@lifetouch.com>; Craig Brown <cbrown@lifetouch.com>; Rex Buxton
<rbuxton@lifetouch.com>; Steve Luke <STLUKE@lifetouch.com>
Subject: (Walsworth) Fwd: Yearbook Help

Lauren the adviser states that Risa and a "man" are harassing her. Calling several times a week. The "man" who
I would guess was Alex, made his way by the office and went to her classroom during class and interrupted. Is
there any way to help her stop the harassment? She asked if we could intervene and make them stop?
Job#12116320

         Forwarded message
From: Lauren Reuter <lreuter@pvpa.org>
Date: Wed, Oct 30,2019 at 12:54 PM
Subject; Fwd; Yearbook Help
To: Peter Greer <pgreer@lifetouch.com>
        Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 99 of 104




         Forwarded message
From: Risa Nitkin <risa.nitkin(a walsworth.com>
Date; Tue, Oct 22, 2019 at 9:08 AM
Subject: RE: Yearbook Help
To: Lauren Reuter <lreuter@Dvpa.org>


Yes, I know that you are with Lifetouch. They have a new website. If you become frustrated at all, I just ask
that you allow me the opportunity to show you the ways that I can make a difference in your yearbook
production, Laurie.



From: Lauren Reuter <lreuter@pvpa.org>
Sent: Wednesday, October 9, 2019 10:48 AM
To: Risa Nitkin <risa.nitkinffljwalsworth.com>
Subject: Re; Yearbook Help



we have yearbooks through Lifetouch but thank you anyways



On Wed, Oct 9, 2019 at 10:34 AM Risa Nitkin <risa.nitkinfe:walsworth.com> wrote;

 Hi Laurie.



 I represent Walsworth Yearbooks. I heard that perhaps you were exploring options for your yearbook
 publisher.

 Would you be willing to give me the opportunity to have a conversation about your needs so that I can help
 alleviate the work and pressure that goes with the title of yearbook adviser? I was a teacher and yearbook
 adviser for many years until I went to work in publishing, so I lived, firsthand, some of what you are
 experiencing.



 I look forward to hearing from you either way.



 Thank you,

 Risa
        Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 100 of 104




Sincerely,

Risa



risa.nitkin@walsworth.coni

203.362.7202 (ceil)

203.495.9777 (office)




Lauren M Reuter

she/her/hers

Costuming & Yearbook

lreuter@DVDa.org



   NOTICE "*

All electronic messages sent from Pioneer Valley Performing Arts Charter Public School are archived in
conformance with Massachusetts and federal Public Records law.




Lauren M Reuter
she/her/hers
Costuming & Yearbook
lreuter@pvpa.org

    NOTICE ***
All electronic messages sent from Pioneer Valley Performing Arts Charter Public School are archived in
conformance with Massachusetts and federal Public Records law.

Sent from Gmail Mobile
Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 101 of 104




                    Exhibit 15
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 102 of 104




From: Bob Sasena <bsasena@lifetouch.com>
Sent: Wednesday, October 30, 2019 12:39 PM
To; Craig Brown <cbrown@lifetouch.com>; Rex Buxton <rbuxton@lifetouch.com>
Subject: Fwd; Fw; yearbook - from Debbie Cohen, Walsworth

Soliciting Fairfield Wheeler Magner School.

See below.

         Forwarded message
From: Bromberg-Alvarado, Jessica <iBrombereAlvaradoffl!bridgeportedu.net>
Date: Wed, Oct 30, 2019 at 12:58 PM
Subject: Fw; yearbook - from Debbie Cohen, Walsworth
To: Bob Sasena <bsasena@lifetouch.com>




Mrs. Jessica 'Bromberg-JACvarado, MS.
         Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 103 of 104




TngRsh Teacher

JAerosjjace/JfycCrosjtace Tngineering and ThysicaCSciences

"WeBsite: htto://mrsaCvaradoengCishAveeBCy.com/ ImrsaCvaracfoenpCisfiAveeBCy.coml

Tdmodo: http://edmodo.com/aCvaradoengCish fedmodo.coml


From: Debbie Cohen <debbie.cohen(a)walsworth.com>
Sent: Tuesday, October 15, 2019 8:46 PM
To: Bromberg-Alvarado, Jessica
Subject: yearbook - from Debbie Cohen, Walsworth



Hi Jessica,


Sorry to have missed you when I stopped by school today with yearbook information. I hope your field trip
was as nice as the weather! Did you receive the flyer I left for you?

It's never optimal to drop in without an appointment, so I wonder whether we could meet soon to discuss
options for your 2021 yearbook?




Walsworth offers a fantastic website and overall excellent yearbook creation experience. I think you'll be
impressed with the site and resources, as well as our top-quality printed yearbooks. Might there be a
convenient time for us to meet? Thanks for being in touch.

With appreciation,                                                           ,

Debbie




Debbie Cohen

debbie.cohen(5?walswort h .com

860-977-0048




 Bob Sasena
Sales Professional | Yearbook Specialist
203-494-4099
 bsasena@lifetouch.com
       Case 3:19-cv-01726-JCH Document 9-2 Filed 11/05/19 Page 104 of 104




Questions on using the new yearbook site? Watch this Overview Tutorial (dropbox.coml

Yearbook Technical Support
1-800-736-4762 or 1-800-736-4761



Lifetouch
